 

Exhibit 10.1

ASSET PURCHASE AGREEMENT

among

MAD CATZ INTERACTIVE, INC.,

1328158 ONTARIO INC. DBA MAD CATZ CANADA,

MAD CATZ, INC.,

MAD CATZ INTERACTIVE ASIA LTD.

MAD CATZ TECHNOLOGICAL DEVELOPMENT (SHENZHEN) CO., LTD.,

MAD CATZ EUROPE LIMITED,

and

LOGITECH EUROPE S.A.,

LOGITECH INC.,

LOGITECH UK LIMITED,

Logitech Technology (Suzhou) Co. Ltd.

and

LOGITECH ASIA PACIFIC LIMITED

Dated as of September 15, 2016

 

 

 



STG_668702.15

--------------------------------------------------------------------------------

Table of Contents

 

 

 

Page

 

ARTICLE I

DEFINITIONS AND TERMS

 

Section 1.1

Certain Definitions

1

Section 1.2

Other Terms

14

Section 1.3

Other Interpretational Provisions

14

 

 

 

ARTICLE II

PURCHASE AND SALE OF THE BUSINESS

 

 

 

Section 2.1

Purchase and Sale of Assets

15

Section 2.2

Excluded Assets

16

Section 2.3

Assumption of Liabilities

17

Section 2.4

Excluded Liabilities

17

Section 2.5

Purchase Price

17

Section 2.6

Post-Closing Purchase Price Adjustment

18

Section 2.7

Closing

18

Section 2.8

Allocation of Purchase Price

18

Section 2.9

Deliveries by Buyers

19

Section 2.10

Deliveries by Sellers

19

Section 2.11

Nonassessability of Assets

21

Section 2.12

Affiliate Acquisitions

22

Section 2.13

Withholding

22

Section 2.14

Escrow

22

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Section 3.1

Organization and Qualification

24

Section 3.2

Corporate Authorization

24

Section 3.3

Consents and Approvals

24

Section 3.4

Non-Contravention

25

Section 3.5

Binding Effect

25

Section 3.6

Financial Reports

25

Section 3.7

Litigation and Claims

25

Section 3.8

Taxes

26

Section 3.9

Employee Benefits.

26

Section 3.10

Compliance with Laws

28

Section 3.11

Environmental Matters

28

Section 3.12

Intellectual Property.

28

Section 3.13

Labor

32

Section 3.14

Contracts.

32

Section 3.15

Territorial Restrictions

33

Section 3.16

Absence of Certain Changes and Events

33

Section 3.17

Confidentiality

33

Section 3.18

Transferred Assets; Condition and Sufficiency of Assets

33

i

STG_668702.15

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

Section 3.19

Title to Property

34

Section 3.20

Warranties/Product Liability

34

Section 3.21

Books and Records

35

Section 3.22

Inventories

35

Section 3.23

Solvency; Fraudulent Conveyance

35

Section 3.24

Relationships With Related Persons

36

Section 3.25

Foreign Corrupt Practices

36

Section 3.26

Finders’ Fees

37

Section 3.27

Full Disclosure

37

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYERS

 

Section 4.1

Organization and Qualification

37

Section 4.2

Corporate Authorization

37

Section 4.3

Consents and Approvals

37

Section 4.4

Non-Contravention

37

Section 4.5

Binding Effect

38

Section 4.6

Finders’ Fees

38

Section 4.7

Litigation and Claims

38

 

 

 

ARTICLE V

COVENANTS

 

Section 5.1

Tax Matters

38

Section 5.2

Employee Matters

40

Section 5.3

Ancillary Agreements

41

Section 5.4

Non-Solicitation/Non-Competition

41

Section 5.5

Further Assurances

41

Section 5.6

Confidentiality

41

Section 5.7

Intellectual Property Non-Assertion

42

Section 5.8

Assistance in Proceedings

42

Section 5.9

Customer and Other Business Relationships

42

Section 5.10

Delivery and Installation of Tooling

43

Section 5.11

Distribution of Purchase Price

43

Section 5.12

Escrow

44

Section 5.13

Release of Hong Kong Encumbrances

44

Section 5.14

Consignment Inventory

44

 

 

 

ARTICLE VI

SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES

 

Section 6.1

Survival

44

Section 6.2

Indemnification by Sellers

45

Section 6.3

Indemnification by Buyers

46

Section 6.4

Third Party Claim Indemnification Procedures

47

Section 6.5

Direct Claims

49

ii

STG_668702.15

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

Section 6.6

Maximum Payments

50

Section 6.7

Payments

50

Section 6.8

Characterization of Indemnification Payments

51

Section 6.9

Remedies

51

Section 6.10

Effect of Buyers’ Knowledge

51

Section 6.11

Specific Performance

51

Section 6.12

Subordination

52

 

 

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1

Notices

54

Section 7.2

Amendment; Waiver; Remedies Cumulative

55

Section 7.3

No Assignment or Benefit to Third Parties

55

Section 7.4

Entire Agreement

55

Section 7.5

Fulfillment of Obligations

56

Section 7.6

Public Disclosure

56

Section 7.7

Expenses

56

Section 7.8

Bulk Sales Act

56

Section 7.9

Governing Law; Submission to Jurisdiction; Selection of Forum

56

Section 7.10

WAIVER OF JURY TRIAL

57

Section 7.11

Time of Essence

57

Section 7.12

Counterparts

57

Section 7.13

Headings

58

Section 7.14

No Construction Against Drafter

58

Section 7.15

Severability

58

Section 7.16

Guaranty of Parent and Canada Holdco

58

 

 

 

iii

STG_668702.15

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A

Form of Employment Agreement

Exhibit B

Escrow Agreement

Exhibit C  

Buyer License

Exhibit D

Transition Services Agreement

Exhibit E

Tooling Implementation Schedule

 

 

DISCLOSURE SCHEDULES

 

Schedule 3.3

Seller Required Approvals

Schedule 3.6

Financial Reports

Schedule 3.9(g)

Employee Information

Schedule 3.12(a)

Seller Products

Schedule 3.12(b)

Scheduled Intellectual Property

Schedule 3.12(g)(i)

Inbound IP Contracts

Schedule 3.12(g)(ii)

Outbound IP Contracts

Schedule 3.12(k)

Invention Assignment Agreement

Schedule 3.12(m)

Seller Source Code

Schedule 3.12(n)

Open Source Materials

Schedule 3.14(a)

Transferred Contracts

Schedule 3.20

Warranties / Product Liability

 

 

 

iv

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT, dated as of September 15, 2016, is entered into
by and among Mad Catz Interactive Inc., a corporation organized under the Canada
Business Corporations Act (“Parent”), 1328158 Ontario Inc. dba Mad Catz Canada,
an Ontario corporation (“Canada Holdco”), Mad Catz, Inc., a Delaware corporation
(“US Seller”), Mad Catz Interactive Asia Ltd., a private limited company
incorporated in Hong Kong (“HK Seller”), Mad Catz Technological Development
(Shenzhen) Co., Ltd., a private limited company organized under the laws of the
People’s Republic of China (“China Seller”), and Mad Catz Europe Limited, a
private limited company incorporated in England and Wales (“UK Seller” and,
together with Parent, US Seller, HK Seller and China Seller, “Sellers”), on the
one hand, and Logitech Europe S.A., a corporation duly organized under the laws
of the Canton of Vaud (“Swiss Buyer”), Logitech Inc., a California corporation
(“US Buyer”), Logitech Technology (Suzhou) Co. Ltd., a private limited company
organized under the laws of the People’s Republic of China (“China Buyer”),
Logitech Asia Pacific Limited, a private limited company incorporated in Hong
Kong (“HK Buyer”), and Logitech UK Limited, a private limited company
incorporated in England and Wales (“UK Buyer” and, together with Swiss Buyer, US
Buyer, China Buyer and HK Buyer, “Buyers”), on the other hand.

WITNESSETH:

WHEREAS, Sellers are engaged in the business of designing, manufacturing,
marketing and distributing interactive flight, space and farm simulation
controllers and related simulation accessories, including under the Saitek
product line (the “Business”); and

WHEREAS, Sellers desire to sell to Buyers, and Buyers desire to purchase and
assume from Sellers, the Transferred Assets and Assumed Liabilities of the
Business, as more particularly set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Article I
DEFINITIONS AND TERMS

Section 1.1Certain Definitions.  As used in this Agreement, the following terms
have the meanings set forth below:

“Accounts Receivable” means (a) all trade accounts receivable and other rights
to payment from customers of Sellers and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Sellers, (b) all other accounts or notes
receivable of Sellers and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing,
in the case of (a), (b) and (c), that are Related to the Business.

1

 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such other Person as
of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

“Affiliate Transferred Assets” has the meaning set forth in Section 2.10.

“Agreement” means this Asset Purchase Agreement, as the same may be amended or
supplemented from time to time in accordance with the terms hereof.

“Allocation” has the meaning set forth in Section 2.8.

“Ancillary Agreements” means collectively the Escrow Agreement, the Transition
Services Agreement and the Buyer License.

“Annual Financial Reports” has the meaning set forth in Section 3.6.

“Applicable Law” has the meaning set forth in Section 3.10.

“Assumed Liabilities” means (i) all Liabilities of Sellers set forth on Appendix
1.1(a), (ii) any product warranty Liabilities of Sellers incurred in the
Ordinary Course pursuant to Sellers’ written warranty policies in effect as of
the Closing Date and set forth on Appendix 1.1(a), product return Liabilities of
the Sellers incurred in the Ordinary Course pursuant to Sellers’ product return
policies in effect as of the Closing Date and set forth on Appendix 1.1(a) and
customer service Liabilities of the Business incurred after the Closing Date, in
each case related to or that arise out of products of the Business sold on or
prior to the Closing Date by the Sellers and (iii) all Liabilities of Sellers
that Buyers have expressly assumed or agreed to assume under this Agreement (and
the Ancillary Agreements).  

“Authorizations” means Governmental Authorizations and Non-Governmental
Authorizations.

“Benefit Plans” means all benefit and compensation plans, contracts, policies or
arrangements covering Employees, including any trust instruments and insurance
contracts forming a part thereof, any deferred compensation, stock option, stock
purchase, stock appreciation rights, stock based, incentive, bonus, workers’
compensation, medical, health and welfare benefits, life or other insurance,
dental, disability, pension, retirement, or supplemental retirement benefit
plan, arrangement or agreement, registered retirement savings plan, deferred
profit sharing plan, vacation and severance plans and all employment, severance
and change in control agreements, and all amendments thereto.

“Best Efforts” means the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a Person required to use Best
Efforts under this Agreement will not be thereby required to take actions that
would result in a material adverse change in the benefits to such Person of this

2

 

--------------------------------------------------------------------------------

 

Agreement and the transactions contemplated hereby or to dispose of or make any
change to its business, expend any material funds or incur any other material
burden.

“Business” has the meaning set forth in the Recitals.

“Business Data” means all files, reports, plans, records, manuals and other
materials, including books of account, records, files, invoices, correspondence
and memoranda, customer and supplier lists, data, specifications, insurance
policies, operating history information and inventory records (in any form or
medium) of, or maintained for, the Business, the Transferred Assets and/or the
Assumed Liabilities, but excluding any such items to the extent (i) they are
included in or primarily related to any Excluded Assets, Excluded Liabilities,
corporate, financial or Tax records of Sellers, or (ii) any Law prohibits their
transfer.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in San Francisco, California are authorized or obligated by Law or
executive order to close.

“Business Inventory” means, as of any particular date, the aggregate value of
the Inventory of the Business as of such date, as determined in accordance with
GAAP.

“Buyer License” means the License Agreement to be executed by Buyers and Sellers
on the Closing Date substantially in the form of Exhibit C, pursuant to which
Sellers shall grant, among other things, Buyers and their Affiliates perpetual,
non-exclusive, fully-paid, royalty-free, sub-licensable worldwide licenses in
and to certain Intellectual Property Rights of Sellers that are not included in
the Transferred Assets.

“Buyer Required Approvals” means all consents, approvals, waivers,
authorizations, notices and filings from or with a Government Entity that are
required to be obtained by Buyer.

“Buyers” has the meaning set forth in the Preamble.

“Claim Notice” has the meaning set forth in Section 6.4(a).

“Closing” means the closing of the asset sale that is the subject of this
Agreement.

“Closing Date” has the meaning set forth in Section 2.7.

“Closing Date Inventory Statement” means the statement that sets forth the
Inventory actually received by Buyers from Sellers within thirty (30) days after
the Closing on a product by product basis, which statement shall include the
mutually agreed per-item value of each item of Inventory and the Closing Date
Inventory Value and shall be prepared, or caused to be prepared, by Swiss Buyer
in accordance with Section 2.6 hereof.

“Closing Date Inventory Value” means the aggregate amount determined by
multiplying each item of Inventory shown on the Closing Date Inventory Statement
by the mutually agreed per-item value of each item of Inventory and adding
together such amounts.

“Confidentiality Agreement” means the non-disclosure agreement dated May 16,
2016 between Parent and US Buyer.

3

 

--------------------------------------------------------------------------------

 

“Contracts” means all agreements, contracts, leases and subleases, purchase
orders, arrangements, commitments and licenses (other than this Agreement and
the Ancillary Agreements) that are Related to the Business as of the Closing, or
to which any of the Transferred Assets or Assumed Liabilities are subject,
whether written or oral.

“Copyleft License” shall mean any license that requires, as a condition of use,
modification or distribution of Copyleft Materials, that such Copyleft
Materials, or other software or content incorporated into, derived from, used,
or distributed with such Copyleft Materials: (i) in the case of software, be
made available to any third party recipient in a form other than binary (e.g.,
source code) form, (ii) be made available to any third-party recipient under
terms that allow preparation of derivative works, (iii) in the case of software,
be made available to any third-party recipient under terms that allow software
or interfaces therefor to be reverse engineered, reverse assembled or
disassembled (other than to the extent any contrary restriction would be
unenforceable under law), or (iv) be made available to any third-party recipient
at no license fee.  Copyleft licenses include the GNU General Public License,
the GNU Lesser General Public License, the Mozilla Public License, the Common
Development and Distribution License, the Eclipse Public License, and all
Creative Commons “sharealike” licenses.

“Copyleft Materials” shall mean any software or content subject to a Copyleft
License.

“Copyrights” has the meaning set forth in the “Intellectual Property Rights”
definition.

“Direct Claim Notice” has the meaning set forth in Section 6.5.

“Disclosure Schedules” has the meaning set forth in Article III.

“Effective Time” means 11:59 P.M. Eastern Daylight time on the Closing Date.

“Employees” means the current employees of UK Seller and China Seller set forth
on Appendix 1.1(b).

“Employment Agreement” means the Employment Agreements to be executed by UK
Buyer, HK Buyer or China Buyer, as applicable, and the Transferred Employees on
the Closing Date substantially in the form of Error! Reference source not
found..

“Employment Laws” means all Laws relating to employment and labor, including
those relating to employment or labor standards generally, labor or industrial
relations, benefits, human rights, pay equity, employment equity, workers
compensation, or workplace safety and insurance, employer health tax, employment
or unemployment insurance, income tax withholdings, statutory pension plan
arrangements and occupational health and safety.

“Encumbrance” means any charge, claim, community or other marital property
interest, condition, easement, encroachment, encumbrance, equitable interest,
lien, mortgage, option, pledge, security interest, servitude, right of way,
right of first option, right of first refusal, or other restriction or third
party right of any kind, including any right of first refusal or restriction on
voting.

4

 

--------------------------------------------------------------------------------

 

“Environmental Law” means any Law and any Governmental Authorization relating to
(x) the protection of the environment or human health and safety (including air,
surface water, groundwater, drinking water supply, and surface or subsurface
land or structures), (y) the exposure to, or the use, storage, recycling,
treatment, generation, transportation, processing, handling, labeling,
management, release or disposal of any Hazardous Substance or waste material or
(z) noise, odor or electromagnetic emissions.

“Escrow Account” means the sub-account under the Escrow Agreement into which the
Escrow Amount is deposited with the Escrow Agent and held by it, subject to
disbursement as provided in this Agreement and in the Escrow Agreement.

“Escrow Agent” means Bank of America, National Association, or such other escrow
agent as approved by Parent and Swiss Buyer.

“Escrow Agreement” means the Escrow Agreement to be executed by Swiss Buyer, US
Seller, on behalf of and for the benefit of each Seller in proportion to the
value of the Transferred Assets owned and Assumed Liabilities owed by each such
Seller relative to the value of the Transferred Assets owned and the Assumed
Liabilities owed by all Sellers, and the Escrow Agent on the Closing Date
substantially in the form of Error! Reference source not found..

“Escrow Amount” means an amount equal to $1,000,000, together with any interest,
gains and other distributions on such amount, as reduced from time to time by
the amount of monies distributed from the Escrow Account in accordance with this
Agreement and the Escrow Agreement.

“Escrow Funds” shall have the meaning set forth in Section 2.14(a).

“Escrow Period” means the period beginning on the Closing Date and ending one
(1) year from the Closing Date.

“Estimated Closing Date Inventory Statement” means a statement setting forth
Sellers’ good faith estimate of the Inventory of the Business as of the Closing
on a product by product basis, which statement shall include the mutually agreed
per-item value of each item of Inventory and the Estimated Closing Date
Inventory Value, and a certificate of a duly authorized officer of Parent that
the Estimated Closing Date Inventory Statement was prepared, to the extent
possible, using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of Parent’s audited
financial statements as if such Estimated Closing Date Inventory Statement was
being prepared as of the end of a year.

“Estimated Closing Date Inventory Value” means the aggregate amount determined
by multiplying each item of Inventory shown on the Estimated Closing Date
Inventory Statement by the mutually agreed per-item value of each item of
Inventory and adding together such amounts.

“Excluded Assets” has the meaning set forth in Section 2.2.

5

 

--------------------------------------------------------------------------------

 

“Excluded Liabilities” means all Liabilities of Sellers or any of their
Affiliates that are not Assumed Liabilities, including:

(i)any Liability of any Seller or any of its Affiliates, whether express or
implied, liquidated, absolute, accrued, contingent or otherwise, or known or
unknown, arising out of or in any way related to the operation or conduct by
Sellers or any of their Affiliates of the Business at or any time prior to the
Closing;

(ii)any Liability of any Seller or any of its Affiliates, whether express or
implied, liquidated, absolute, accrued, contingent or otherwise, or known or
unknown, arising out of or in any way related to the operation or conduct by any
Seller or any of its Affiliates of any business other than the Business;

(iii)any Liability of any Seller or any of its Affiliates (A) arising out of or
in any way related to any actual or alleged breach of, or any actual or alleged
performance or nonperformance under, any Contract (including any Transferred
Contract) that began at or any time prior to the Effective Time or (B) accruing
under any Transferred Contract with respect to any period prior to the Effective
Time;

(iv)any Liability of any Seller or any of its Affiliates arising out of (A) any
Proceeding pending or threatened as of the Closing Date or (B) any actual or
alleged violation by any Seller or any of its Affiliates of any Applicable Law
prior to the Closing;

(v)any Liability of any Seller or any of its Affiliates that in any way relates
to, or that arises out of, or in any way relates to, any Excluded Asset, or that
arises out of the distribution to, or ownership by, any Seller or any of its
Affiliates of the Excluded Assets or associated with the realization of the
benefits of any Excluded Asset;

(vi)any Liability for Taxes, whether or not accrued, assessed or currently due
and payable, (A) of any Seller or any of its Affiliates or (B) relating to the
operation or ownership of the Business or the assets for any Tax period (or
portion thereof) ending on or prior to the Closing Date (for purposes of this
clause (6), all real property Taxes, personal property Taxes and similar ad
valorem obligations levied with respect to the Transferred Assets for a Tax
period that includes (but does not end on) the Closing Date shall be apportioned
between Sellers and Buyers based upon the number of days of such period included
in the pre-Closing Tax period and the number of days of such Tax period after
the Closing Date);

(vii)any Liability arising under any employee benefit plan or other compensation
plan, policy, agreement or arrangement maintained, sponsored or contributed to
by Seller or any subsidiary of Seller;

(viii)any Liability of any Seller or any of its Affiliates that arises out of
products manufactured, shipped or sold by or on behalf of any Seller or any of
its Affiliates on or prior to the Closing Date (including claims of negligence,
personal injury, product damage, product liability, promotional obligations,
strict liability, product recall or any other claims (including workers’
compensation, employer’s liability or otherwise)), whether such Liability arises
out of accidents, injuries or losses occurring on or prior to or after the
Closing Date;

6

 

--------------------------------------------------------------------------------

 

(ix)any Liability of any Seller or any of its Affiliates that in any way relates
to, or that arises out of, the employment or service (or the termination of such
employment or service) with any Seller or any of its Affiliates of any current
of former employee or consultant of the Business (including as a result of the
transactions contemplated by this Agreement); and

(x)any Liability of any Seller or any of its Affiliates to any of their
respective Affiliates.

“Fairness Opinion” means the opinion of Parent’s financial advisor, Stout Risius
Ross, Inc. (“SSR”), as of the date of this Agreement, to the effect that subject
to the limitations set forth in the opinion, as of such date, the Purchase Price
to be received by Sellers pursuant to this Agreement is fair, from a financial
point of view, to Sellers and Parent, considered as a whole.

“Financial Report” means an unaudited financial report on the financial
condition of the Business setting forth with respect to the applicable time
period: (i) gross sales, (ii) net sales, (iii) cost of goods sold, (iv) gross
profit and (v) direct operating expenses, including (a) marketing expenses, (b)
licensing expenses and (c) personnel expenses.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governing Documents” means with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership or other organizational documents; (c) if a limited partnership, the
limited partnership agreement and the certificate of limited partnership or
other organizational documents; (d) if a limited liability company, the articles
of organization and operating agreement or other organizational documents; (e)
if another type of Person, any other charter or similar document adopted or
filed in connection with the creation, formation or organization of the Person;
(f) all equityholders’ agreements, voting agreements, voting trust agreements,
joint venture agreements, registration rights agreements or other agreements or
documents relating to the organization, management or operation of any Person or
relating to the rights, duties and obligations of the equityholders of any
Person; and (g) any amendment or supplement to any of the foregoing.

“Governmental Authorizations” means all licenses, permits, certificates and
other authorizations, consents, waivers and approvals issued by or obtained from
a Government Entity or Seller-Regulatory Organization.

“Government Entity” means any of the following exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power:

(a)federal, state, provincial, local, municipal, foreign or other government;

(b)governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers);

7

 

--------------------------------------------------------------------------------

 

(c)multinational organization or body; or

(d)duly appointed or elected official of any of the foregoing.

“Hazardous Substance” means any substance that is listed, defined, designated or
classified as hazardous, toxic or otherwise harmful under applicable Laws or is
otherwise regulated by a Government Entity, including petroleum products and
byproducts, asbestos-containing material, polychlorinated byphenyls,
lead-containing products and mold.

“Historical Financial Reports” has the meaning set forth in Section 3.6.

“Indemnified Parties” has the meaning set forth in Section 6.2.

“Indemnifying Party” has the meaning set forth in Section 6.4(a).

“Intellectual Property Registrations” means all (i) Patents, including
applications therefor; (ii) registered Trademarks, applications to register
Trademarks, including intent-to-use applications; (iii) Copyright registrations
and applications to register Copyrights; and (iv) any other application,
certificate, filing, registration or other document issued by, filed with, or
recorded by, any Government Entity in connection with any Intellectual Property
Right, which are owned by, or filed in the name of, Sellers and their
Affiliates.

“Intellectual Property Rights” means any and all worldwide common law and
statutory rights in, arising out of, or associated with: (i) trademarks, service
marks, brand names, certification marks, collective marks, d/b/a’s, domain
names, uniform resource locators, logos, symbols, trade dress, assumed names,
fictitious names, trade names, and other indicia of origin, all applications and
registrations for the foregoing, and all goodwill associated therewith and
symbolized thereby, including all renewals of same (collectively, “Trademarks”);
(ii) United States and foreign patents and utility models and applications
therefor and all divisions, continuations, continuations-in-part, provisionals,
re-examinations and renewal applications; and including renewals, extensions and
reissues (collectively, “Patents”); (iii) trade secrets, confidential
information and know-how (collectively, “Trade Secrets”); (iv) databases and
other compilations of information; (v) copyright registrations and applications
therefor, and all other rights corresponding thereto throughout the world,
including mask rights and all renewals, extensions, restorations and reversions
thereof (collectively, “Copyrights”); (vi) industrial designs, (vii) all moral
and economic rights of authors and inventors, however denominated, and (viii)
any similar or equivalent rights to any of the foregoing (as applicable).

“Intercompany Subordinated Debt” means any and all Liabilities related to or
resulting from intercompany indebtedness from, non-equity investments by, or any
obligation to pay for goods and services to, any Seller or any of its
Affiliates, including all present and future Liabilities owing to or investments
made by any Seller or any of its Affiliates (whether created directly or
acquired by assignment or otherwise), and interest, premiums and fees, if any,
thereon and other amounts payable in respect thereof and all rights and remedies
of any Seller or any of its Affiliates with respect thereto.

“IP Contracts” means all Contracts relating to Intellectual Property Rights,
including (i) Contracts granting Sellers or their Affiliates any license or
right to use the Intellectual Property

8

 

--------------------------------------------------------------------------------

 

Rights of other Persons, or assigning Intellectual Property Rights to Sellers or
their Affiliates (such Contracts, “Inbound IP Contracts”) and (ii) Contracts
granting Persons any license or right to use the Transferred Intellectual
Property or Intellectual Property Rights Related to the Business, or assigning
Intellectual Property Rights to third parties (such Contracts, “Outbound IP
Contracts”).  IP Contracts shall include all non-assertion agreements,
settlement agreements, agreements granting rights to use Scheduled Intellectual
Property, Trademark coexistence agreements, and Trademark consent agreements.

“Inventory” means all inventory owned by Sellers and their Affiliates and
Related to the Business, wherever located, including all finished goods, work in
process, raw materials, spare parts, and all other materials and supplies to be
used or consumed by Sellers in the production of finished goods whether held at
any location or facility of Sellers and of their Affiliates or in transit to
Sellers or any of their Affiliates, in each case as of the Closing Date.

“Key Employees” means all the individuals listed on Appendix 1.1(b).

“Key Tooling” means all the tooling related to the products listed on the
Tooling Transition Schedule of Exhibit E.

“Knowledge” or any similar phrase means (a) with respect to Sellers, the
Knowledge of the Persons listed on Appendix 1.1(c) and (b) with respect to
Buyers, the Knowledge of the Persons listed on Appendix 1.1(d).  An individual
will be deemed to have Knowledge of a particular fact or other matter if: (i)
that individual is actually aware of that fact or matter; or (ii) there has come
to the attention of such individual information that would cause a reasonable
Person to make further inquiry into the existence or absence of any material
information bearing on the fact or matter.

“Law” means any law, statute, ordinance, rule, regulation, code, Order, writ,
permit license or decree enacted, issued, promulgated, enforced or entered by a
Government Entity or Seller-Regulatory Organization.

“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind, character or description, whether fixed, contingent or absolute,
matured or unmatured, liquidated or unliquidated, secured or unsecured, accrued
or not accrued, joint or several, due or to become due, vested or unvested,
asserted or not asserted, disputed or undisputed, known or unknown, executory,
determined, determinable or otherwise, whenever or however arising (including,
whether arising out of any contract or tort based on negligence or strict
liability) and whether or not the same would be required by GAAP to be reflected
in financial statements or disclosed in the notes thereto.

“Losses” has the meaning set forth in Section 6.2.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or would reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
financial condition or assets of the Business, (b) the value of the Transferred
Assets, or (c) the ability of Sellers to consummate the transactions
contemplated hereby on a timely basis; provided that none of the following shall
be a Material Adverse Effect: (i) any change in Law or accounting standards or
interpretations thereof applicable to the Business, (ii) any change in economic
or business conditions or industry-wide or financial market conditions

9

 

--------------------------------------------------------------------------------

 

generally, (iii) the engagement by the U.S.A., Canada, the United Kingdom or the
People’s Republic of China in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military
attack upon the U.S.A., Canada, the United Kingdom or the People’s Republic of
China, or any of their territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the U.S.A.,
Canada, the United Kingdom or the People’s Republic of China, and (iv) any
action required by this Agreement; provided further, however, that any event,
occurrence, fact, condition or change referred to in clauses (i) through (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Business or the value of the Transferred Assets
compared to other participants in the industries in which the Business operates.

“Non-Governmental Authorizations” means all licenses, permits, certificates and
other authorizations, consents, waivers, and approvals other than Governmental
Authorizations.

“Open Source License” shall mean any license meeting the Open Source Definition
(as promulgated by the Open Source Initiative) or the Free Software Definition
(as promulgated by the Free Software Foundation), or any substantially similar
license, including but not limited to any license approved by the Open Source
Initiative, or any Creative Commons License. For avoidance of doubt, Open Source
Licenses include Copyleft Licenses.

“Open Source Materials” shall mean any software or content subject to an Open
Source License.

“Order” means any order, writ, injunction, judgment, decree, ruling, award,
assessment or arbitration award of any Governmental Entity or arbitrator.

“Ordinary Course” or “Ordinary Course of Business” means the conduct of the
Business in accordance with Sellers’ normal day-to-day customs, practices and
procedures consistent in nature, scope and magnitude with the past practices,
which do not require authorization by the board of directors or shareholders of
such Person (or by any Person or group of Persons exercising similar authority),
and which are reasonable in light of the line of business of Sellers.

“Parent” has the meaning set forth in the Preamble.

“Patents” has the meaning set forth in the “Intellectual Property Rights”
definition.

“Permitted Encumbrances” means (i) mechanics’, materialmen’s, warehousemen’s,
carriers’, workers’, or repairmen’s liens or other similar common law or
statutory Encumbrances arising or incurred in the Ordinary Course and which
would not materially impair the operation of the Business and that are not
material in amount or effect on the Business, and (ii) liens for Taxes,
assessments and other governmental charges not yet due and payable or due but
not delinquent or being contested in good faith by appropriate proceedings, in
each case, in an amount that would not be material. For the avoidance of doubt,
any restriction or other Encumbrance on the delivery or physical transfer of any
Tangible Personal Property, including Tooling, shall be a material impairment on
the operation of the Business and shall not be a Permitted Encumbrance.

10

 

--------------------------------------------------------------------------------

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, business trust, joint stock company, a Government
Entity, joint venture, a trust or other entity or organization.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
inquiry, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.

“Product Roadmap” means the plan of development for the proposed Seller Products
currently known internally as Atom and Atom Lite controllers.

“Purchase Price” has the meaning set forth in Section 2.5.

“Purchase Price Adjustment Amount” has the meaning set forth in Section 2.6(b).

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Entity or domain name registrar.

“Related Person” means:

(a)with respect to a particular individual:

(i)each other member of such individual’s Family;

(ii)any Person that is directly or indirectly controlled by any one or more
members of such individual’s Family;

(iii)any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and

(iv)any Person with respect to which one or more members of such individual’s
Family serves as a director, officer, partner, executor or trustee (or in a
similar capacity).

(b)with respect to a specified Person other than an individual:

(i)any Person that is an Affiliate of the specified Person;

(ii)any Person that holds a Material Interest in such specified Person;

(iii)each Person that serves as a director, officer, partner, executor or
trustee of such specified Person (or in a similar capacity);

(iv)any Person in which such specified Person holds a Material Interest; and

(v)any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

11

 

--------------------------------------------------------------------------------

 

For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse, (iii) any other natural person who
is a child or parent of the individual or the individual’s spouse; and (b)
“Material Interest” means direct or indirect beneficial ownership of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

“Related to the Business” means primarily used in, held primarily for use in,
required for or necessary for the conduct of the Business as conducted by
Sellers and their Affiliates prior to the Closing and as contemplated to be
conducted by Sellers or their Affiliates pursuant to the Product Roadmap.

“Representative” means with respect to a particular Person, any director,
officer, manager, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other Person operating under the direction of such Person.

“Scheduled Intellectual Property” has the meaning set forth in Section 3.12(b).

“Sellers” has the meaning set forth in the Preamble.

“Seller Product” has the meaning set forth in Section 3.20.

“Seller-Regulatory Organization” means any securities exchange, futures
exchange, contract market, any other exchange on which securities of Parent are
listed.

“Seller Required Approvals” means all Authorizations, notices and filings that
are required to be listed and are listed on Schedule 3.3 of the Disclosure
Schedules.

“Subsidiary” means any Person (i) whose securities or other ownership interests
having by their terms the power to elect a majority of the board of directors or
other persons performing similar functions are owned or controlled, directly or
indirectly, by Parent and/or one or more Subsidiaries, or (ii) whose business
and policies Parent and/or one or more Subsidiaries have the power to direct.

“Tangible Personal Property” has the meaning set forth in the definition of
Transferred Assets.

“Tax” or “Taxes” means all federal, state, provincial or local and all foreign
taxes, governmental fees or other like assessment or charge of any kind
whatsoever, including income, gross receipts, windfall profits, value added,
goods & services, harmonized, severance, property, production, sales, use, duty,
license, excise, franchise, employment, withholding or similar taxes, together
with any interest, additions or penalties with respect thereto and any interest
in respect of such additions or penalties.

“Tax Returns” means all reports and returns required to be filed with respect to
Taxes.

“Technology” means any and all technology and materials, including inventions
(whether patentable or not), improvements, trade secrets, proprietary
information, know how, databases and

12

 

--------------------------------------------------------------------------------

 

data collections, invention disclosures, technical data and software, product
designs, works of authorship (whether copyrightable or not), and documentation
relating to any of the foregoing.

“Tooling Escrow Account” means the sub-account into which the Tooling Escrow
Amount is deposited with the Escrow Agent and held by it, subject to
disbursement as provided in this Agreement and in the Escrow Agreement.

“Tooling Escrow Amount” means an amount equal to $1,000,000, together with any
interest, gains and other distributions on such amount, as reduced from time to
time by the amount of monies distributed from the Tooling Escrow Account in
accordance with this Agreement and the Escrow Agreement.

“Tooling Escrow Period” means the period beginning on the Closing Date and
ending on May 5, 2017.

“Trademarks” has the meaning set forth in the “Intellectual Property Rights”
definition.

“Trade Secrets” has the meaning set forth in the “Intellectual Property Rights”
definition.

“Transaction” means the purchase and sale of the Transferred Assets and the
assumption of the Assumed Liabilities pursuant to this Agreement.

“Transfer Taxes” has the meaning set forth in Section 5.1(f).

“Transferred Assets” means the assets (which shall not include any Excluded
Assets) of Sellers and their Affiliates Related to the Business, including the
assets set forth on Appendix 1.1(e), whether tangible or intangible, real,
personal or mixed, of every kind and description, wherever located, including:

(i)the Inventory, including the Inventory listed on Appendix 1.1(f);

(ii)the Transferred Contracts listed on Appendix 1.1(g);

(iii)the Transferred Intellectual Property;

(iv)all Business Data;

(v)all Seller Products, including all schematics, bill of materials, records,
drawings, designs, notes, documentation, guides, operating manuals, logs,
manufacturing information, computer aided design files, diagrams, and all other
materials or documents describing or related to the same, including all
Intellectual Property Rights in and to the all of the foregoing;

(vi)all tangible personal property (“Tangible Personal Property”), including the
tooling and other fixed assets and the other items listed on or related to the
products listed on or described on Appendix 1.1(h) and the Key Tooling
(collectively, the “Tooling”);

13

 

--------------------------------------------------------------------------------

 

(vii)all causes of action, lawsuits, judgments, claims and demands of any nature
available to or being pursued by Sellers (or any of their Affiliates) related to
the Business or Transferred Assets or the Assumed Liabilities, whether arising
by way of counterclaim or otherwise, whether choate or inchoate, known or
unknown, contingent or noncontingent, except to the extent included in the
Excluded Assets;

(viii)all credits, prepaid expenses, deferred charges, advance payments,
security or other deposits, prepaid items, duties, and right to offset, to the
extent related to a Transferred Asset;

(ix)to the extent the transfer is permitted by Law, all Governmental
Authorizations and Non-Governmental Authorizations held by Sellers or their
Affiliates related to the Business and all applications therefor or renewals
thereof; and

(x)all guaranties, warranties, indemnities and similar rights in favor of
Sellers or any of their Affiliates to the extent related to any Transferred
Asset or Assumed Liability;

but excluding, in each case, all Excluded Assets.

“Transferred Contracts” has the meaning set forth in Section 3.14(a).

“Transferred Employees” has the meaning set forth in Section 5.2(b).

“Transferred Employees’ Records” means, to the extent transferrable under
Applicable Law, all personnel files related to the Transferred Employees.

“Transferred Intellectual Property” means all Intellectual Property Rights
Related to the Business, including the Scheduled Intellectual Property.

“Transition Services Agreement” means the Transition Services Agreement to be
executed by Buyers and Sellers on the Closing Date substantially in the form of
Exhibit D.

“UK Transferred Assets” has the meaning set forth in Section 2.1(c).

Section 1.2Other Terms.  Other terms may be defined elsewhere in the text of
this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.

Section 1.3Other Interpretational Provisions.  Unless the express context
otherwise requires:

(a)the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b)the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

14

 

--------------------------------------------------------------------------------

 

(c)the terms “Dollars” and “$” mean United States Dollars;

(d)references herein to a specific Section, Subsection or Schedule shall refer,
respectively, to Sections, Subsections or Schedules of this Agreement;

(e)the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or thing extends, and shall not mean simply “if”;

(f)wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation;”

(g)references herein to any gender includes each other gender;

(h)“writing,” “written” and comparable terms refer to printing, typing and other
means of reproducing words (including electronic media) in a visible form;

(i)the recitals hereto and the Appendices, Schedules, Disclosure Schedules and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein; and

(j)this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.  

Article II
PURCHASE AND SALE OF THE BUSINESS

Section 2.1Purchase and Sale of Assets.  On the terms and subject to the
conditions set forth herein, at the Closing, but effective as of the Effective
Time:

(a)Sellers shall sell, convey, transfer, assign and deliver to Swiss Buyer, and
Swiss Buyer shall purchase and acquire from Sellers all right, title and
interest in and to the Transferred Intellectual Property and other intangible
Transferred Assets (collectively, the “Intangible Transferred Assets”), free and
clear of all Encumbrances, other than Permitted Encumbrances.

(b)Sellers shall sell, convey, transfer, assign and deliver to US Buyer, and US
Buyer shall purchase and acquire from Sellers all right, title and interest in
and to the Transferred Assets physically located in the United States that are
not Intangible Transferred Assets, free and clear of all Encumbrances, other
than Permitted Encumbrances.

(c)Sellers shall sell, convey, transfer, assign and deliver to Swiss Buyer, and
Swiss Buyer shall purchase and acquire from Sellers all right, title and
interest in and to the Transferred Assets physically located in the United
Kingdom (collectively, the “UK Transferred Assets”) that are not Intangible
Transferred Assets, free and clear of all Encumbrances, other than Permitted
Encumbrances.  The UK Transferred Assets will be delivered, solely at Swiss
Buyer’s cost and risk, to Swiss Buyer’s warehouse facility in the Netherlands by
no later than September 30, 2016.

15

 

--------------------------------------------------------------------------------

 

(d)Sellers shall sell, convey, transfer, assign and deliver to HK Buyer, and HK
Buyer shall purchase and acquire from Sellers all right, title and interest in
and to the Transferred Assets physically located in Hong Kong that are not
Intangible Transferred Assets, free and clear of all Encumbrances, other than
Permitted Encumbrances.

(e)Sellers shall sell, convey, transfer, assign and deliver to China Buyer, and
China Buyer shall purchase and acquire from Sellers all right, title and
interest in and to the Transferred Assets physically located in the People’s
Republic of China that are not Intangible Transferred Assets, free and clear of
all Encumbrances, other than Permitted Encumbrances.

(f)Sellers shall cause Mad Catz Co., Ltd. (“Mad Catz Japan”) to sell, convey,
transfer, assign and deliver to Logicool Co. Ltd. all right, title and interest
in and to the Transferred Assets located in Japan that are not Intangible
Transferred Assets, free and clear of all Encumbrances, other than Permitted
Encumbrances.

Notwithstanding the foregoing, the transfer of the Transferred Assets pursuant
to this Agreement shall not include the assumption of any Liability related to
the Transferred Assets unless Buyers expressly assume that Liability pursuant to
Section 2.3 of this Agreement.

Section 2.2Excluded Assets.  Notwithstanding anything in Section 2.1 or
elsewhere in this Agreement to the contrary, from and after the Closing, Sellers
shall retain all of their existing right, title and interest in and to, and
there shall be excluded from the sale, conveyance, assignment or transfer to
Buyers hereunder, and the Transferred Assets shall not include, any assets of
Sellers that are not Transferred Assets or that are not Related to the Business
(collectively, the “Excluded Assets”), including the following:

(a)all cash and cash equivalents, bank accounts and securities of Sellers;

(b)all minute books, stock records and corporate seals of Sellers;

(c)financial and Tax records of Sellers relating exclusively or primarily to
matters other than the Business or the Transferred Assets;

(d)the shares of capital stock of any Seller or any Affiliate of any Seller held
in treasury;

(e)all Intellectual Property Rights other than the Transferred Intellectual
Property;

(f)all Accounts Receivable;

(g)all Contracts that are not Transferred Assets;

(h)all insurance benefits;

(i)all interests in any real property leased or subleased by any Seller;

16

 

--------------------------------------------------------------------------------

 

(j)all rights of Sellers under this Agreement, the Ancillary Agreements and the
Escrow Agreement;

(k)all Benefit Plans and all assets thereof; and

(l)all real property leases, and all buildings, structures, fixtures and other
improvements situated thereon.

Section 2.3Assumption of Liabilities.  On the terms and subject to the
conditions set forth herein, at the Closing, but effective as of the Effective
Time, Buyers shall assume and agree to discharge or perform when due all the
Assumed Liabilities. Buyers will not assume or have any responsibility with
respect to any Liability that is not an Assumed Liability, including any
Liability relating to the Business, the Transferred Assets or the Transferred
Employees that exists, or arises out of the operation or ownership of the
Transferred Assets or the Business or the employment of the Transferred
Employees, on or prior to the Closing, or that relates to any actual or alleged
performance (or failure to perform) under, or breach or alleged breach of, any
Transferred Contracts that began at or any time prior to the Closing.

Section 2.4Excluded Liabilities.  Sellers and their Affiliates shall retain and
be responsible for all Excluded Liabilities.

Section 2.5Purchase Price.  On the terms and subject to the conditions set forth
herein, in consideration of the sale of the Transferred Assets, Buyers shall pay
to Sellers an aggregate of $13,000,000 (the “Purchase Price”), to be paid to
Sellers in accordance with this Section 2.5 as follows, subject to adjustment as
set forth in this Agreement (including pursuant to this Section 2.5 and Section
2.6, and Article VI):

(a)Closing Date Payments. At the Closing, in addition to the assumption of the
Assumed Liabilities:

(i)Swiss Buyer, on behalf of and for the benefit of each Buyer in proportion to
the value of the Transferred Assets received and Assumed Liabilities assumed by
each such Buyer relative to the value of the Transferred Assets received and the
Assumed Liabilities assumed by all Buyers, shall pay to HK Seller, for the
benefit of each Seller in proportion to the value of the Transferred Assets
owned and Assumed Liabilities owed by each such Seller relative to the value of
the Transferred Assets owned and the Assumed Liabilities owed by all Sellers, an
amount in cash equal to $11,000,000 (the “Closing Date Cash Payment”);

(ii)Swiss Buyer, on behalf of and for the benefit of each Buyer in proportion to
the value of the Transferred Assets received and Assumed Liabilities assumed by
each such Buyer relative to the value of the Transferred Assets received and the
Assumed Liabilities assumed by all Buyers, shall pay to Escrow Agent an amount
in cash equal to the Tooling Escrow Amount, which shall be managed and paid out
by the Escrow Agent in accordance with the terms of this Agreement and the
Escrow Agreement; and

(iii)Swiss Buyer, on behalf of and for the benefit of each Buyer in proportion
to the value of the Transferred Assets received and Assumed Liabilities assumed
by each such Buyer relative to the value of the Transferred Assets received and
the Assumed

17

 

--------------------------------------------------------------------------------

 

Liabilities assumed by all Buyers, shall pay to Escrow Agent an amount in cash
equal to the Escrow Amount, which shall be managed and paid out by the Escrow
Agent in accordance with the terms of this Agreement and the Escrow Agreement.

Section 2.6Post-Closing Purchase Price Adjustment.

(a)As soon as practicable but in no event more than ninety (90) days following
the Closing, Swiss Buyer shall prepare, or cause to be prepared, and deliver to
Parent the Closing Date Inventory Statement, which shall set forth the Closing
Date Inventory Value determined after a physical examination and/or count of the
Inventory and the calculation thereof.

(b)Subject to Section 2.6(c), the Purchase Price shall be increased or reduced,
as the case may be, (the “Purchase Price Adjustment Amount”) by (i) the Closing
Date Inventory Value minus (ii) the Estimated Closing Date Inventory Value,
expressed as a positive, if positive, or as a negative, if negative. If the
Purchase Price Adjustment Amount is a positive number, then the Purchase Price
shall be increased by the Purchase Price Adjustment Amount and Buyers shall
promptly (and in any event within five (5) Business Days) after the final
determination thereof pay to Sellers the Purchase Price Adjustment Amount in
U.S. Dollars by wire transfer of immediately available funds to one or more
accounts designated by Sellers. If the Purchase Price Adjustment Amount is a
negative number, then the Purchase Price shall be decreased by the Purchase
Price Adjustment Amount and Sellers shall promptly (and in any event within five
(5) Business Days) after the final determination thereof pay to Buyers the
Purchase Price Adjustment Amount in U.S. Dollars by wire transfer of immediately
available funds to one or more accounts designated by Buyers.  In the event that
Sellers fail to pay the Purchase Price Adjustment Amount to Buyers within such
five (5) Business Day period, Buyers may elect, in their sole discretion, to
satisfy Sellers’ obligations from the Escrow Account. Any adjustment to the
Purchase Price shall be allocated among the Sellers based on the change in the
Transferred Assets transferred by each such Seller.

(c)If the amount that would otherwise constitute a Purchase Price Adjustment
Amount is equal to or less than $25,000, no adjustment to the Purchase Price
shall be made and no Purchase Price Adjustment Amount shall be payable.

Section 2.7Closing.  The Closing shall take place at the offices of O’Melveny &
Myers LLP, Two Embarcadero Center, 28th Floor, San Francisco, California at
10:00 AM Pacific time, on the date hereof, but effective as of the Effective
Time, or at such other time and place as the parties hereto may mutually agree
upon in writing. The date on which the Closing occurs is called the “Closing
Date.”

Section 2.8Allocation of Purchase Price.  As soon as practicable but in no event
more than one hundred twenty (120) days following the Closing, Swiss Buyer shall
prepare, or cause to be prepared, and deliver to Parent an allocation (the
“Allocation”) of the Purchase Price among the Transferred Assets for Tax
purposes. If Parent notifies Swiss Buyer in writing that Parent objects to one
or more items reflected in the Allocation, Parent and Swiss Buyer shall
negotiate in good faith to resolve such dispute; provided, however, that if
Parent and Swiss Buyer are unable to resolve any dispute with respect to the
Allocation within one hundred eighty (180) days following the Closing Date, such
dispute shall be resolved by the Accounting Firm. The fees and expenses of

18

 

--------------------------------------------------------------------------------

 

such Accounting Firm shall be shared equally by Parent and Swiss Buyer.
Notwithstanding anything to the contrary in this Agreement or otherwise,
including the immediately preceding sentence of this Section 2.8, neither Swiss
Buyer nor any of its Affiliates shall have any Liability to any Sellers or any
of their Affiliates related in any way to the Allocation, including with respect
to the methods for determining the Allocation.  Each Seller and each Buyer
agrees to report the transactions contemplated by this Agreement for all Tax
purposes in a manner consistent with the Allocation (except to the extent
otherwise required by Law).  Each of Parent and Swiss Buyer shall promptly
notify the other, and will provide the other with reasonably requested
cooperation, at the requesting party’s expense, in the event of an examination,
audit, or other proceeding regarding any of the allocations set forth in the
Allocation.

Section 2.9Deliveries by Buyers.  At the Closing, Buyers shall deliver to
Sellers the following:

(a)the Closing Date Cash Payment in immediately available funds by wire transfer
to the account which has been designated by Sellers at least three (3) Business
Days prior to the Closing Date;

(b)such instruments of assumption and other instruments or documents, in form
and substance reasonably acceptable to Sellers, as may be necessary to effect
Buyers’ assumption of the Assumed Liabilities and the effective assignment of
any Contracts or other Transferred Assets;

(c)duly executed counterparts of each of the Ancillary Agreements;

(d)evidence of the obtaining of or the filing with respect to, the Buyer
Required Approvals; and

(e)such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Sellers, as may be
required to give effect to this Agreement.

Section 2.10Deliveries by Sellers.  At the Closing, Sellers shall deliver, or
cause to be delivered, to Buyers the following:

(a)the Transferred Assets;

(b)bills of sale or other appropriate documents of transfer, in form and
substance reasonably acceptable to Buyers, transferring the Tangible Personal
Property included in the Transferred Assets to Buyers;

(c)assignments, in form and substance reasonably acceptable to Buyers and, if
applicable, as required by any Governmental Entity with which Sellers’ or any of
their respective Affiliates’ rights to any Transferred Intellectual Property
have been filed, assigning to Buyers the Transferred Intellectual Property;

19

 

--------------------------------------------------------------------------------

 

(d)assignment and assumption agreements, in form and substance reasonably
acceptable to Buyers and Sellers, assigning to Buyers all rights of Sellers and
their respective Affiliates in and to all of the Transferred Contracts,
exclusive of any Excluded Liabilities;

(e)duly executed counterparts of each of the Ancillary Agreements;

(f)duly executed counterparts of each of the Employment Agreements by the
Transferred Employees, which shall include each of the Key Employees;

(g)the Estimated Closing Date Inventory Statement;

(h)the Business Data; provided, however, that Sellers may request to retain
certain Business Data to the extent that the delivery thereof would create an
unreasonable burden on Sellers; provided, further, that any such retention by
Sellers shall not affect Buyers’ ownership of any such Business Data; provided,
further; that if, following any such retention by Sellers, Buyers request in
writing that Sellers deliver all or any portion of such Business Data, Sellers
shall permit Buyers or its representatives reasonable access to Sellers’
facilities and records to retrieve such Business Data, or, if Sellers not to
permit such access, or otherwise prohibit or materially interfere with Buyers’
ability to access or retrieve such Business Data, Sellers shall deliver such
Business Data to Buyers at Sellers’ sole cost and expense within thirty (30)
days;

(i)evidence of the obtaining of or the filing with respect to, the Seller
Required Approvals;

(j)(i) a certificate of a duly authorized officer of Parent, in form and
substance reasonably acceptable to Buyers, dated as of the Closing Date, that
(1) the Transferred Assets do not constitute all or substantially all of the
assets of Parent, and that the Transferred Assets held by any particular Seller
do not constitute all or substantially all of the assets of such Seller and (2)
the approval or affirmative vote or other consent by the shareholders of Parent
is not required for the consummation of the transfer of the Transferred Assets
to Buyers by Sellers and (ii) a certificate of a duly authorized officer of each
Seller, other than Parent, in form and substance reasonably acceptable to
Buyers, dated as of the Closing Date, that (1) the Transferred Assets held by
such Seller do not constitute all or substantially all of the assets of such
Seller and (2) the approval or affirmative vote or other consent by the
shareholder of such Seller has been received or is not required, as applicable,
for the consummation of the transfer of the Transferred Assets owned by such
Seller to Buyers;

(k)a certificate of a duly authorized officer of each of UK Seller, US Seller,
HK Seller or China Seller, in form and substance reasonably acceptable to
Buyers, dated as of the Closing Date, that such Seller is not now insolvent and
such Seller will not be rendered insolvent by any of the transactions
contemplated hereby, nor has such Seller received any claim or allegation from
any Person that such Seller is insolvent, in each case as the term “insolvent”
is used in this Agreement;

(l)a certificate of a duly authorized officer of each Seller, in form and
substance reasonably acceptable to Buyers, dated as of the Closing Date, that
(i) the Purchase Price received by such Seller constitutes reasonably equivalent
value and fair consideration for the Transferred Assets held by such Seller, as
those terms are used under any fraudulent conveyance

20

 

--------------------------------------------------------------------------------

 

Laws or Laws of similar application, (ii) the proportion of the Purchase Price
received or to be received by such Seller is in proportion to the value of the
Transferred Assets owned and Assumed Liabilities owed by such Seller relative to
the value of the Transferred Assets owned and the Assumed Liabilities owed by
all Sellers, (iii) this Agreement is an arm’s length sale transaction, (iv) such
Seller is not entering into this Agreement with the intent to hinder, defraud or
delay any of its creditors and the consummation of the transactions contemplated
by this Agreement will not have any such effect, (v) the transactions
contemplated by this Agreement will not constitute a fraudulent transfer or
fraudulent conveyance or any act with similar consequences or potential
consequences under any applicable fraudulent conveyance Laws, or otherwise give
rise to any right of any creditor of such Seller whatsoever to lodge any claim
against any of the Transferred Assets held by such Seller in the hands of Buyers
or any of their Affiliates, or any other Person, after the Closing, to avoid the
transactions contemplated hereunder or to lodge any claim against Buyers or any
of their officers, directors, employees or other Affiliates, and (vi) such
Seller has no current plans to file or prosecute a petition for relief under any
applicable bankruptcy or similar Laws;

(m)evidence reasonably satisfactory to Buyers that the Fairness Opinion has been
issued and delivered to Parent; and

(n)such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Buyers, as may be
required to give effect to this Agreement.

Notwithstanding anything to the contrary contained in this Agreement, if it is
determined before, at, or after the Closing that any Affiliate of any Seller
owns or possesses any Transferred Assets (or any assets or properties that would
constitute Transferred Assets if such Affiliate of any such Seller were deemed
to be a Seller under this Agreement (such assets and properties, the “Affiliate
Transferred Assets”), then such Seller shall hold such assets in trust for the
sole and exclusive benefit of Buyers and shall promptly cause such Affiliate of
such Seller to transfer, assign, convey and deliver to Buyers such Affiliate
Transferred Assets in accordance with the terms and conditions of this
Agreement; provided, however, that Buyers shall not be obligated to pay any
amounts to Sellers or any of their Affiliates in consideration for the transfer
of such Affiliate Transferred Assets to Buyers other than those amounts that
Buyers are obligated to pay to Sellers pursuant to this Agreement.

Section 2.11Nonassessability of Assets.  Notwithstanding anything to the
contrary contained in this Agreement, to the extent that the sale, assignment,
transfer, conveyance or delivery or attempted sale, assignment, transfer,
conveyance or delivery to Buyers of any asset that would be a Transferred Asset
or any claim or right or any benefit arising thereunder or resulting therefrom
is prohibited by any Applicable Law or would require any Authorizations that
shall not have been obtained prior to the Closing, the Closing shall proceed
without the sale, assignment, transfer, conveyance or delivery of such asset. In
the event that the Closing proceeds without the transfer or assignment of any
such asset, then following the Closing, the parties shall use their Best
Efforts, and cooperate with each other, to obtain promptly such Authorizations;
provided, however, that neither Buyers nor any of their respective Affiliates
shall be required to pay any consideration therefor other than filing,
recordation or similar fees which shall be paid by Buyers. Pending such
Authorization, the parties shall cooperate with each other in any mutually
agreeable,

21

 

--------------------------------------------------------------------------------

 

reasonable and lawful arrangements designed to provide to Buyers the benefits of
use of such asset and to Sellers the benefits that they would have obtained had
the asset been conveyed to Buyers at the Closing. Once Authorization for the
sale, assignment, transfer, conveyance or delivery of any such asset not sold,
assigned, transferred, conveyed or delivered at the Closing is obtained, Sellers
shall or shall cause the relevant Affiliates to, assign, transfer, convey and
deliver such asset to Buyers at no additional cost. To the extent that any such
asset cannot be transferred or the full benefits of use of any such asset cannot
be provided to Buyers within ninety (90) days following the Closing pursuant to
this Section 2.11, then Buyers and Sellers shall enter into such arrangements
(including subleasing, sublicensing or subcontracting) to provide to the parties
hereto the economic (taking into account Tax costs and benefits) and operational
equivalent, to the extent permitted, of obtaining such authorization, approval,
consent or waiver and the performance by Buyers of the obligations thereunder.
Sellers shall hold in trust for the sole and exclusive benefit of Buyers and pay
to Buyers promptly upon receipt thereof, all income, proceeds and other monies
received by Sellers or any of their Affiliates in connection with its use of any
asset (net of any Taxes and any other costs imposed upon Sellers or any of their
Affiliates) in connection with the arrangements under this Section 2.11.

Section 2.12Affiliate Acquisitions.  Notwithstanding anything to the contrary
contained in this Agreement, any Buyer may elect to have any or all of the
Transferred Assets conveyed or transferred to, or any of the Assumed Liabilities
assumed by, one or more of its Affiliates; provided, however, that such
conveyance or transfer shall not relieve Buyers or any such Buyer of its
obligations and Liabilities to Sellers or any such Seller hereunder.

Section 2.13Withholding.  Buyers or their agents shall be entitled to deduct and
withhold from the consideration otherwise deliverable or payable pursuant to
this Agreement such amounts as may be required to be deducted and withheld with
respect to the making of such payment under the Code, or under any provision of
state, local or foreign Tax Law.  To the extent amounts are so withheld and paid
over to the appropriate taxing authority, the withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the Person in respect
of which such deduction and withholding was made.  Parent and Swiss Buyer shall
work in good faith to minimize the amount of withholding required as a result of
amounts payable pursuant to this Agreement.

Section 2.14Escrow.  

(a)At the Closing, Swiss Buyer will pay the Escrow Amount, by wire transfer of
immediately available funds, to the Escrow Account with the Escrow Agent
pursuant to the Escrow Agreement.  Subject to Section 2.14(b), the Escrow Amount
plus all earnings thereon (the “Escrow Funds”) will be available to satisfy any
indemnification claims made by a Buyer Indemnified Party during the Escrow
Period and any unclaimed amounts shall be released and distributed to US Seller
(for the benefit of each Seller in proportion to the value of the Transferred
Assets owned and Assumed Liabilities owed by each such Seller relative to the
value of the Transferred Assets owned and the Assumed Liabilities owed by all
Sellers) after the expiration of the Escrow Period.

 

(b)If any Buyer or any Buyer Indemnified Party (acting in good faith) has
submitted to an Indemnifying Party a notice for indemnification under Article VI
of this

22

 

--------------------------------------------------------------------------------

 

Agreement on or prior to the end of the Escrow Period, then Buyers’ right to
recourse against such portion of the Escrow Funds as is equal to the sum of all
amounts set forth in such notices that remain unresolved or that have been
resolved but have not yet been paid to Buyers shall survive after the expiration
of the Escrow Period until such time as such claim is fully and finally resolved
and any applicable funds have been distributed to the Buyer Indemnified Parties,
at which time the remaining balance thereof shall be released and distributed to
US Seller (for the benefit of each Seller in proportion to the value of the
Transferred Assets owned and Assumed Liabilities owed by each such Seller
relative to the value of the Transferred Assets owned and the Assumed
Liabilities owed by all Sellers).  Any amount due to a Buyer Indemnified Party
pursuant to Article VI hereof shall be paid by the Escrow Agent from the Escrow
Funds in accordance with Section 6.7 hereof and the Escrow Agreement; provided,
that nothing in this Section 2.14 shall limit or expand the rights of any Buyer
Indemnified Party under Article VI hereof.  With respect to matters relating to
disbursements from the Escrow Funds, Swiss Buyer and US Seller each agrees to
execute joint written instructions to the Escrow Agent in a manner consistent
with the terms and conditions of this Agreement.

 

(c)At the Closing, Swiss Buyer will pay the Tooling Escrow Amount, by wire
transfer of immediately available funds, to the Tooling Escrow Account with the
Escrow Agent pursuant to the Escrow Agreement.  Subject to Section 2.14(d), the
Tooling Escrow Amount plus all earnings thereon (the “Tooling Escrow Funds”)
will be available to satisfy any indemnification claims made by a Buyer
Indemnified Party during the Tooling Escrow Period and any unclaimed amounts
shall be released and distributed to US Seller (for the benefit of each Seller
in proportion to the value of the Transferred Assets owned and Assumed
Liabilities owed by each such Seller relative to the value of the Transferred
Assets owned and the Assumed Liabilities owed by all Sellers) after the
expiration of the Tooling Escrow Period.

 

(d)If Buyers or any Buyer Indemnified Party (acting in good faith) has submitted
to an Indemnifying Party a notice for indemnification pursuant to Section 6.2(g)
of this Agreement on or prior to the end of the Tooling Escrow Period, then
Buyers’ right to recourse against such portion of the Tooling Escrow Funds as is
equal to the sum of all amounts set forth in such notices that remain unresolved
or that have been resolved but have not yet been paid to Buyers shall survive
after the expiration of the Tooling Escrow Period until such time as such claim
is fully and finally resolved and any applicable funds have been distributed to
the Buyer Indemnified Parties, at which time the remaining balance thereof shall
be released and distributed to HK Seller (on behalf of the Sellers).  Any amount
due to a Buyer Indemnified Party pursuant to any claims for indemnification
pursuant to Section 6.2(g) hereof shall be paid by the Escrow Agent from the
Tooling Escrow Funds in accordance with Section 6.7 hereof and the Escrow
Agreement; provided, that nothing in this Section 2.14 shall limit or expand the
rights of any Buyer Indemnified Party under Article VI hereof.  With respect to
matters relating to disbursements from the Tooling Escrow Funds, Swiss Buyer,
Parent and each Seller each agrees to execute joint written instructions to the
Escrow Agent in a manner consistent with the terms and conditions of this
Agreement.

 

(e)US Seller agrees that immediately after the disbursement to US Seller of any
amounts held in the Escrow Account or the Tooling Escrow Account, but in any
event by no later than the Business Day following any such disbursement to US
Seller, US Seller shall

23

 

--------------------------------------------------------------------------------

 

distribute any such amount disbursed to each other Seller in proportion to the
value of the Transferred Assets owned and Assumed Liabilities owed by each such
Seller relative to the value of the Transferred Assets owned and the Assumed
Liabilities owed by all Sellers. For the avoidance of doubt, each Buyer and each
Seller agrees and acknowledges that disbursements may be made to Swiss Buyer in
accordance with the provisions of this Agreement and the Escrow Agreement from
the Escrow Account or the Tooling Escrow Account at any time and from time prior
to the end of the Escrow Period or the Tooling Escrow Period, as applicable.

 

Article III
REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as set forth in the corresponding section and/or schedule of the
disclosure schedules delivered by Sellers to Buyers at the execution and
delivery of this Agreement (the “Disclosure Schedules”) (which shall be arranged
in sections and/or schedules specifically corresponding to the sections and/or
schedules contained in this Article III and the disclosure in any section and/or
schedule of the Disclosure Schedules shall qualify only the representations and
warranties contained in (i) the corresponding section and/or schedule of this
Article III, and (ii) any other sections and/or schedules of this Article III
that are explicitly cross-referenced in such section and/or schedule of the
Disclosure Schedules), each Seller represents and warrants to Buyers as of the
date hereof that each of the following statements is true, correct, and
complete:

Section 3.1Organization and Qualification.  Each Seller is duly organized and
validly existing under the laws of the jurisdiction of its formation and has all
requisite corporate power and authority to own, lease and operate the assets it
purports to own or use, to carry on its business as currently conducted,
including the Business, and to perform all its obligations under the Contracts
to which it is a party.  Each Seller is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction where the ownership
or operation of the Transferred Assets or the conduct of the Business requires
such qualification, except for failures to be so qualified or in good standing,
as the case may be, that would not, individually or in the aggregate, have a
Material Adverse Effect.

Section 3.2Corporate Authorization.  Each Seller has full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is a party, and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by each Seller of this
Agreement and each of the Ancillary Agreements to which it is a party has been
duly and validly authorized and no additional corporate or shareholder
authorization or consent is required in connection with the execution, delivery
and performance by such Seller of this Agreement or any of the Ancillary
Agreements to which it is a party.

Section 3.3Consents and Approvals.  No Authorization, notice or filing is
required to be obtained by any Seller or any of its Affiliates from, or to be
given by any Sellers or any of their Affiliates to, or made by any Sellers or
any of their Affiliates with, any Government Entity or Seller-Regulatory
Organization or other Person in connection with the execution, delivery and
performance by any Seller or any of its Affiliates of this Agreement and the
Ancillary Agreements to which it is a party, including in order to avoid any
penalties or payments or other adverse consequences.

24

 

--------------------------------------------------------------------------------

 

Section 3.4Non-Contravention.  The execution, delivery and performance by each
Seller of this Agreement and each of the Ancillary Agreements to which it is a
party, and the consummation of the transactions contemplated hereby and thereby
by Sellers and their Affiliates, do not and will not (i) with respect to each
Seller and its Affiliates, violate any provision of the Governing Documents of
such Sellers or their Affiliates, or any resolution adopted by the board of
directors or the shareholders of any such Seller or its Affiliates,
(ii) contravene, conflict with, or result in the violation or breach of or
constitute a default under, or result in the termination, cancellation,
modification or acceleration (whether after the filing of notice or the lapse of
time or both) of any material right or obligation of any Sellers or their
Affiliates under, or result in a loss of any benefit to which any Seller or any
of its Affiliates is entitled under, any Contract, or result in the imposition
or creation of any Encumbrance, except for Permitted Encumbrances, upon or with
respect to any of the Transferred Assets, (iii) violate or result in a breach or
constitute a default under any Applicable Law to which any Seller or any of its
Affiliates is subject, or under any Governmental Authorization held by any
Seller or any of its Affiliates or related to the Business, (iv) result in any
shareholder of any Seller or any of its Affiliates having the right to exercise
dissenters’ appraisal rights, or (v) give any Government Entity or other Person
the right to challenge any of the transactions contemplated by this Agreement or
the Ancillary Agreements or to exercise or obtain any relief under any Law to
which any Seller or any of its Affiliates or the Transferred Assets is subject
other than, in the case of clause (iii), conflicts, breaches, terminations,
defaults, cancellations, accelerations, losses, violations or Encumbrances that
would not have a Material Adverse Effect.

Section 3.5Binding Effect.  This Agreement, when executed and delivered by
Buyers, and each of the Ancillary Agreements, when executed and delivered by
Buyers and the other parties thereto, constitute a valid and legally binding
obligation of each Seller party to such agreements, enforceable against each
Seller in accordance with their respective terms.

Section 3.6Financial Reports.  Set forth on Schedule 3.6 of the Disclosure
Schedules is a copy of the unaudited Financial Reports for the Business,
excluding the Excluded Assets and the Excluded Liabilities, for the fiscal years
ended March 31, 2015 and 2016 (the “Annual Financial Reports”) and a copy of the
unaudited Financial Reports for the Business excluding the Excluded Assets and
the Excluded Liabilities for the three (3) months ended June 30, 2016 (the
“Interim Financial Reports” and, together with the Annual Financial Reports, the
“Historical Financial Reports”), which were prepared by Sellers. Except as
specifically noted therein, the Historical Financial Reports have been prepared
in accordance with GAAP consistently applied, and fairly present, in all
material respects, the financial information reported therein. The Historical
Financial Reports have been prepared from, and are in accordance with, the
accounting records of Parent and Sellers.

Section 3.7Litigation and Claims.  There is no civil, criminal or administrative
action, suit, demand, claim, hearing, proceeding or investigation pending, or to
the Knowledge of Sellers threatened, by, against or otherwise relating to
Sellers or any of their Affiliates in connection with the Transferred Assets,
the Assumed Liabilities, the Business or the transactions contemplated hereby.
Neither the Business nor any of the Transferred Assets is subject to any Order
that, individually or in the aggregate, would impair or delay the ability of
Sellers or their Affiliates to effect the Closing.

25

 

--------------------------------------------------------------------------------

 

Section 3.8Taxes.  (a) All Tax Returns with respect to the Business that are
required to be filed on or before the date of this Agreement have been duly
filed and all Taxes of Sellers that are due and owing (whether or not reflected
on such Tax Returns) have been duly and timely paid, and all such Tax Returns
are true, correct and complete in all material respects, (b) each Seller has (i)
timely and properly withheld all Taxes that required to have been withheld from
payments to its employees, agents, contractors, nonresidents, or other third
parties, and (ii) timely and properly withheld all sales, use, ad valorem, and
value added Taxes, and (iii) timely paid to the appropriate authorities or set
aside in an account for such purpose proper and accurate amounts of such
withholding taxes for all periods through the date of this Agreement in material
compliance with all Tax withholding provisions (including income, government
pension plan and employment Tax withholding for all types of compensation), (c)
there is no lien for Taxes upon any of the Transferred Assets nor, to the
Knowledge of Sellers, is any taxing authority in the process of imposing any
lien for Taxes on any of the Transferred Assets, other than liens for Taxes that
are not yet due and payable or for Taxes the validity or amount of which is
being contested by Sellers in good faith by appropriate action, and (d) to the
Knowledge of Sellers, no issues that have been raised by the relevant taxing
authority in connection with any examination of the Tax Returns referred to in
paragraph (a) hereof are currently pending, and all deficiencies asserted or
assessments made, if any, as a result of such examinations have been paid in
full.

Section 3.9Employee Benefits.

(a)All Benefit Plans covering Employees have been established, registered,
qualified, invested and administered in accordance with all Applicable Laws, the
governing provisions of the relevant Benefit Plan and all understandings between
Sellers and the Employees. No actions, suit, claims, litigation or disputes are
pending, or to Sellers’ Knowledge threatened, with respect to any Benefit Plan
that would be material to the Business, and no audits, inquiries, reviews,
proceedings or, to Sellers’ Knowledge, investigations, involving any Benefit
Plan are pending before any Governmental Entity. To Sellers’ Knowledge, no event
has occurred that would subject any party to the imposition of any penalty with
respect to the administration of any Benefit Plan so far as it relates to
Employees.

(b)All contributions or premiums required to be made or paid to the Benefit
Plans have been made or paid in a timely fashion in accordance with the terms of
the Benefit Plans and Applicable Laws. All employee contributions to the Benefit
Plans required to be made by way of authorized payroll deduction have been
properly withheld and fully paid into the Benefit Plans and appropriate consents
have been obtained from employees for such deductions.  With respect to each
Benefit Plan, the benefits to be provided under such plan or in respect of
Transferred Employees which have accrued in accordance with Applicable Law on or
prior to the Closing Date have been paid and/or properly reflected on the books
and records and other financial reports of Seller.  No funds have been withdrawn
by Sellers or any of their Affiliates from any Benefit Plans and there are no
outstanding defaults or violations by any party thereto and no taxes, penalties
or fees are owing or exigible under any of the Benefit Plans.

(c)The booklets, brochures, summaries, descriptions and manuals prepared for,
and circulated to, the Employees concerning each Benefit Plan, together with all
written communications of a general nature provided to such employees,
accurately and fairly describe the benefits provided under each Benefit Plan
referred to therein.

26

 

--------------------------------------------------------------------------------

 

(d)There has been no amendment to, or announcement by Sellers in respect of the
Employees relating to, or change in employee participation or coverage under,
any Benefit Plan which would increase materially the expense of maintaining such
Benefit Plan above the level of the expense incurred therefore for the most
recent fiscal year.

(e)Neither the execution of this Agreement, nor the consummation of the
transactions contemplated hereby will (i) entitle any Employees to severance pay
or benefits or any increase in severance pay or benefits upon any termination of
employment after the date hereof, (ii) accelerate the time of payment or vesting
or finding (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable or result in any other material obligation
pursuant to, any of the Benefit Plans to any Employees, (iii) limit or restrict
the right of Sellers or any of their Affiliates in respect of the Employees to
merge, amend or terminate any of the Benefit Plans, or (iv) cause Sellers or any
of their Affiliates in respect of the Employees to record additional
compensation expense on its income statement with respect to any outstanding
stock option or other equity-based award.

(f)Neither Sellers nor any of their Affiliates have any obligations for retiree
health and life benefits under any Benefit Plan covering Employees.

(g)With respect to each Employee, Schedule 3.9(g) of the Disclosure Schedules
lists, to the extent such information is permitted to be disclosed under
Applicable Law: (i) each such person’s name, employer and title or job/position;
(ii) each such person’s job designation (i.e., salaried or hourly); (iii) each
such person’s location of employment; (iv) each such person’s employment status
(i.e., actively employed or not actively at work (due to, e.g., illness,
short-term disability, sick leave, authorized leave or absence, etc.) and, if
not actively at work, the reason for the absence and the expected return to work
date); (v) each such person’s annual base rate of compensation, target level of
fiscal year 2017 bonus amounts, if any, and bonuses received in fiscal year
2016, if any; (vi) each such person’s annual amount of vacation and the amount
of each such person’s accrued and unused vacation and the Liability for pay
related to such accrued and unused vacation; (vii) if applicable, any material,
individual specific provisions relating to such person’s employment (e.g.,
non-compete agreement, golden parachute, etc.); and (viii) each such person’s
service or hire date.

(h)No amendments have been made to any Benefit Plan and no improvements to any
Benefit Plan have been promised and no amendments or improvements to any Benefit
Plan will be made or promised by Sellers or any of their Affiliates, prior to
the Closing Date.

(i)None of the Benefit Plans is a multi-employer pension plan as defined under
the provisions of Applicable Laws.

(j)No Benefit Plan, nor any related trust or other funding medium thereunder, is
subject to any pending or, to the Knowledge of Seller, threatened or anticipated
investigation, examination or other proceeding, action or claim initiated by any
Government Entity, by or on behalf of any of the Benefit Plans, by any Employee
or beneficiary covered under any such Benefit Plan, or otherwise involving any
such Benefit Plan or by any other party (other than routine claims for
benefits).

27

 

--------------------------------------------------------------------------------

 

(k)No employee of any Seller spends fifty percent (50%) or more of their time
working on matters connected to the Business and, other than the Employees,
there are no individuals who provide material services to the Business.

Section 3.10Compliance with Laws.  (a) The Business has been for the period
beginning January 1, 2013, and currently is being, conducted in material
compliance with all Laws that are or were during such period applicable to
Sellers or the conduct or operations of the Business or the ownership or use of
any of the Transferred Assets or the Assumed Liabilities (“Applicable Law”), (b)
neither Sellers nor any of their Affiliates have received any written notice
alleging any violation under any Applicable Law, and (c) the Business has all
Governmental Authorizations held by Sellers or any of their Affiliates or
related to the Business necessary for the conduct of the Business as currently
conducted and all such Governmental Authorizations are valid and in full force
and effect; it being understood that nothing in this representation is intended
to address any compliance issue that is specifically addressed by any other
representation of warranty set forth herein.

Section 3.11Environmental Matters.  

(a)The operations of the Business have been in material compliance with all
applicable Environmental Laws and there are no Liabilities related to the
violation or alleged violation of any Environmental Law with respect to the
Business or the Transferred Assets; and

(b)neither Sellers nor any of their Affiliates (nor, to Sellers’ Knowledge, any
predecessor in interest) has received from any Person any written notice,
demand, claim, letter or request for information, relating to any violation or
alleged violation of any Environmental Law with respect to the Business or the
Transferred Assets.

Section 3.12Intellectual Property.

(a)Schedule 3.12(a) of the Disclosure Schedules sets forth a true and complete
list of all Seller Products, including for any Seller Products that are
software, the most current version and release number.

(b)Schedule 3.12(b) of the Disclosure Schedules sets forth a true and complete
list of:  (i) all Intellectual Property Registrations that are owned by Sellers
or any of their Affiliates Related to the Business (the “Scheduled Intellectual
Property”), including for each item of Scheduled Intellectual Property, (a) the
title or name, (b) the jurisdiction of application, registration, or issuance,
(c) the recorded owner(s), (d) the application date, (e) the application number,
(f) the registration or issuance date, (g) the registration or issuance number,
and (h) any actions that must be taken within 180 days after the Closing Date
for the purposes of obtaining, maintaining, perfecting or preserving or renewing
any Scheduled Intellectual Property, including the payment of any registration,
maintenance or renewal fees or the filing of any responses to office actions,
documents, applications or certificates.

(c)The Transferred Intellectual Property, the Intellectual Property Rights
licensed to Sellers or their Affiliates under the Transferred Contracts, and the
Intellectual Property Rights licensed under the Buyer License constitute all
Intellectual Property Rights Related to the Business and, immediately after the
Closing, necessary for the Buyer to conduct and operate the

28

 

--------------------------------------------------------------------------------

 

Business as now being conducted by Sellers and their Affiliates and, in all
material respects, as contemplated to be conducted by Sellers pursuant to the
Product Roadmap. Sellers exclusively own all the Transferred Intellectual
Property, free and clear of all Encumbrances, except for Permitted
Encumbrances.  No person other than Sellers has ownership rights or license
rights granted by Sellers or their Affiliates to improvements made by or for
Sellers or their Affiliates in any Seller Product. Neither Sellers nor their
Affiliates have (i) transferred ownership of, or granted any exclusive license
of or exclusive right to use, or authorized the retention of any exclusive
rights to use or joint ownership of, any Transferred Intellectual Property, to
any other Person, or (ii) permitted Sellers or their Affiliates’ rights in any
Transferred Intellectual Property to lapse or enter the public domain.

(d)The Scheduled Intellectual Property is valid, subsisting and enforceable, and
is not subject to any outstanding Order, judgment, decree or agreement adversely
affecting Sellers or their Affiliates’ use thereof or rights thereto. Sellers
have the right to use pursuant to a written license, sublicense, agreement or
permission, the Intellectual Property Rights Related to the Business and not
owned by Sellers as such Intellectual Property Rights are currently used in the
Business and as contemplated to be used by Sellers pursuant to the Product
Roadmap.

(e)Immediately after the Closing, Buyers will own all Transferred Intellectual
Property and, subject to any restrictions or limitations applicable to Buyers,
have the right to use all of Intellectual Property Rights licensed under the
Transferred Contracts and the Buyer Licenses, on the same terms and conditions
in effect immediately prior to the Closing.  Immediately after the Closing, all
Transferred Intellectual Property will be fully transferable, alienable, or
licensable by Buyers without restriction and without payment of any kind to any
Person, except to the extent any restriction or payment obligation arises from
an agreement other than a Transferred Contract or the Buyer License.

(f)The conduct of the Business as currently conducted, including the design,
development, manufacture, use, import, sale, licensing, or other exploitation of
Seller Products and the products contemplated by the Product Roadmap, does not
infringe upon, violate, or misappropriate the Intellectual Property Rights of
any other Person. Neither Sellers nor their Affiliates have received any written
notices from any third party alleging such infringement, violation, or
misappropriation. To the Knowledge of Sellers, no such infringement, violation,
or misappropriation claim is pending or threatened against any other Person who
is or may be entitled to be indemnified, defended, held harmless, or reimbursed
by Sellers or their Affiliates with respect to such claim or proceeding. To the
Knowledge of Sellers, none of the Transferred Intellectual Property is being
infringed upon, misappropriated, or violated by any other Person.

(g)Schedule 3.12(g)(i) of the Disclosure Schedules contains a true and accurate
list of all Inbound IP Contracts (except for (a) Contracts with employees and
contractors of a Seller or its Affiliates on the standard employee or contractor
form of such Seller or its Affiliates and (b) licenses of commercial
off-the-shelf software (including software available as a service) available for
less than $25,000 each) related to the Business.  Schedule 3.12(g)(ii) of the
Disclosure Schedules contains a true and accurate list of all Outbound IP
Contracts related to the Business.  (a) Each IP Contract is, and will continue
to be immediately following the Closing, in full force and effect in accordance
with its terms, (b) no default or breach by Sellers or their Affiliates, or, to
the Knowledge of Sellers, by any other party thereto, exists under, and there
has

29

 

--------------------------------------------------------------------------------

 

been no event, condition or occurrence that, with the giving of notice or lapse
of time, or both, would give rise or constitute a breach or default by Sellers
or any of their Affiliates under, any IP Contract, (c) the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, effect or give rise to any license under, or constitute a default under, or
result in the termination, cancellation or acceleration (whether after the
filing of notice or the lapse of time or both) of any right of Sellers or any of
their Affiliates under, or a loss of any benefit to which Sellers or any of
their Affiliates is entitled under, or the imposition of any obligation under
(including any non-compete or restriction on the scope of the operation of a
business), result in any Person being granted rights or access to, or the
placement in or release from escrow, of any software source code or other
Technology under, or Encumbrance on, any of the IP Contracts, and (d) no IP
Contract contains any term that would become applicable or inapplicable or whose
scope would materially change as a result of the consummation of the
transactions contemplated hereby. To Sellers’ Knowledge, the Intellectual
Property Rights Related to the Business that is the subject of a license or
sublicense to Sellers or any of their Affiliates is valid, subsisting and
enforceable and is not subject to any outstanding Order, judgment, decree or
agreement materially adversely affecting Sellers or any of their Affiliates use
thereof or rights thereto.

(h)There is no Proceeding, opposition, cancellation, objection or claim pending,
asserted or, to Sellers’ Knowledge, threatened, concerning the ownership,
validity, registrability, enforceability, infringement, use, or license right to
use any Transferred Intellectual Property or Seller Product, nor, to Sellers’
Knowledge, is there any basis for the same.

(i)The Scheduled Intellectual Property has been duly registered with, filed in
or issued by, as the case may be, the US Patent and Trademark Office or such
other filing offices, domestic or foreign, as are identified on Schedule 3.12(b)
of the Disclosure Schedules and such registrations, filings, issuances and other
actions remain in full force and effect, and are current and unexpired. Each
Seller has properly executed and recorded all documents necessary to perfect its
title to all Scheduled Intellectual Property, and has filed all documents and
paid all taxes, fees, and other financial obligations required to maintain in
force and effect all such items until the Closing.

(j)Sellers and their Affiliates have taken all reasonable measures to protect
the secrecy and confidentiality of all material Trade Secrets Related to the
Business, and to Sellers’ Knowledge, such Trade Secrets have not been used,
disclosed to or discovered by any Person except pursuant to valid and
appropriate non-disclosure and/or license agreements, which, to Sellers’
Knowledge, have not been breached. To Sellers’ Knowledge, no Employee has any
patents issued or applications pending for any device, process, design or
invention of any kind now used or needed by Sellers or their Affiliates in the
furtherance of the Business that have not been assigned to Sellers. Sellers and
their Affiliates have required each employee and contractor to execute a
proprietary information/confidentiality agreement in Sellers or their
Affiliates’ standard form as provided to Buyers and all current and former
employees and contractors of Sellers and their Affiliates have executed such an
agreement.

(k)Sellers and their Affiliates have required each current and former employee
and contractor who created or delivered Technology included in the Transferred
Assets to execute an invention assignment agreement assigning to a Seller (or
its applicable Affiliate) all of such employee’s or contractor’s right, title,
and interest in and to such Technology, including all

30

 

--------------------------------------------------------------------------------

 

Intellectual Property Rights therein or thereto, in substantially the form set
forth in Schedule 3.12(k) of the Disclosure Schedules, and all such current and
former employees and contractors have executed such an agreement.

(l)No government funding, facilities of a university, college, other educational
institution or research center was used in the development of any Seller Product
or Transferred Intellectual Property.  To the Knowledge of Sellers, no current
or former employee, consultant or independent contractor of Sellers or their
Affiliates, who was involved in, or who contributed to, the creation or
development of any Seller Product or Transferred Intellectual Property, has
performed services for the government, university, college, or other educational
institution or research center during a period of time during which such
employee, consultant or independent contractor was also performing services for
Sellers or their Affiliates Related to the Business.

(m)Schedule 3.12(m) of the Disclosure Schedules lists all licenses and
disclosures of the source code of the Seller Products (“Seller Source Code”)
granted or disclosed to any Person. No Seller Source Code has been delivered,
licensed or made available to any escrow agent, or any other Person who is not,
as of the date of this Agreement, an employee or consultant of Sellers or their
Affiliates. Neither Sellers nor their Affiliates have any duty or obligation
(whether present, contingent, or otherwise) to deliver, license or make
available any Seller Source Code to any escrow agent or other Person. No event
has occurred, and no circumstance or condition exists, that (with or without
notice or lapse of time) will, or is reasonably be expected to, result in the
delivery, license, or disclosure of any Seller Source Code to any Person.

(n)All use and distribution of the Seller Products and any other Open Source
Materials by or through Sellers or their Affiliates is in full compliance with
all Open Source Licenses applicable thereto, including without limitation all
copyright notice and attribution requirements, and all requirements to offer
access to source code. Schedule 3.12(n) of the Disclosure Schedules lists all
Open Source Materials (including release number, if any) used by Sellers or
their Affiliates in any of the Seller Products (including any Open Source
Materials incorporated into or integrated with Seller Products), or in
development or testing thereof, and (1) the Open Source License (including
version number, if any) governing such Open Source Materials; (2) the location
on the Internet, if any, where the Open Source Materials are downloadable; (3)
whether the Open Source Materials have been modified by or for Sellers or their
Affiliates; (4) whether the Open Source Materials have been distributed by or
for Sellers or their Affiliates; and (5) for any Copyleft Materials, how any
Copyleft Materials are integrated with or interact with the applicable Seller
Product or any portion thereof.  Neither Sellers nor their Affiliates have used
Copyleft Materials in a manner that conditions the Copyleft License governing
such Copyleft Materials on Sellers or their Affiliates:  (A) disclosing or
distributing Seller Products in source code form; (B) licensing Seller Products
for the purpose of making derivative works; (C) redistributing Seller Products
at no charge in the case of software; or (D) allowing Seller Products or
interfaces therefor to be reverse engineered, reverse assembled or disassembled.

(o)Neither Sellers nor their Affiliates are members of, and have not actively
participated in, any organization, body or group that is engaged in or that has,
or is in the process of, setting, establishing or promulgating any industry or
product standards or the terms under which Intellectual Property Rights will be
licensed.

31

 

--------------------------------------------------------------------------------

 

Section 3.13Labor.

(a)No Seller or any of its Affiliates, (i) is a party to or bound by any
material labor agreement, union contract or collective bargaining agreement
respecting the Employees, or (ii) has entered into any other contract,
commitment, agreement or arrangement with any labor union or employee
association in respect of any Employees.

(b)Sellers and their Affiliates are in compliance in all material respects with
all labor Laws applicable to the Business and the Employees, and are not engaged
in any unfair labor practices.

(c)There is no pending or, to the Knowledge of Sellers, threatened, strike,
walkout or other work stoppage or any union organizing effort by or in respect
of any of the Employees, nor has there been any such activity in the last three
(3) years.

(d)There are not now any independent contractors, consultants, agents, agency
employees or “workers” (as such term is defined under the Laws of the United
Kingdom) engaged or retained in the Business.

(e)As of the date hereof, there are no Employees, (a) receiving workers
compensation or workplace safety and insurance benefits, (b) who have been
absent from work continuously for a period in excess of one month, (c) on any
leave of absence, including any pregnancy, parental or adoption leave, or (d)
receiving disability benefits.

(f)There is no Proceeding pending, or to the Knowledge of Sellers, threatened or
anticipated, nor are there any Orders or convictions currently registered or
outstanding against or in respect of the Business under or in respect of any
Employment Laws.

(g)Each Seller is in material compliance with all Employment Laws and is not
liable for any material assessments, penalties or other sums for failing to
comply with any Employment Laws.

Section 3.14Contracts.

(a)Schedule 3.14(a) of the Disclosure Schedules sets forth a complete and
accurate list of all Contracts that are Transferred Assets or Assumed
Liabilities, including the IP Contracts (the “Transferred Contracts”). Sellers
have made available to Buyers copies of all written Contracts and accurate
written descriptions of all material terms of all oral Contracts.

(b)All Transferred Contracts are in full force and effect and are enforceable
against each party thereto in accordance with the express terms thereof. There
does not exist under any Transferred Contract any violation, breach or event of
default, or alleged violation, breach or event of default, or event or condition
that, after notice or lapse of time or both, would constitute a violation,
breach or event of default thereunder on the part of Sellers or any of their
Affiliates or, to the Knowledge of Sellers any other path thereto. There are no
material disputes pending or threatened under any Contract included in the
Transferred Assets.

32

 

--------------------------------------------------------------------------------

 

(c)No Authorization, notice or filing is required to be obtained by any Sellers
or any of their Affiliates from, or to be given by any Sellers or any of their
Affiliates to, or made by any Sellers or any of their Affiliates with, any
Person in connection with or in order to affect the transfer of the Transferred
Contracts to Buyers at the Closing, including in order to avoid any penalties or
payments or other adverse consequences pursuant to or with respect to such
Transferred Contract.

(d)No Transferred Contracts include or contain any exclusivity,
non-solicitation, standstill, “most favoured nation” or similar provisions in
favor of any Person.

(e)There are no outstanding powers of attorney in favor of any Person relating
to the Business that would affect any Transferred Asset.

Section 3.15Territorial Restrictions.  None of Sellers or any of their
Affiliates is restricted by any agreement or understanding with any Person from
carrying on the Business anywhere in the world or from expanding the Business in
any way or entering into any new businesses, except for such restrictions that,
individually or in the aggregate, would not be material to the Business or that
would not apply to the Business or Buyer following the Closing.

Section 3.16Absence of Certain Changes and Events.  Since June 30, 2016, Sellers
and their Affiliates have conducted the Business only in the Ordinary Course,
and the Business has not experienced any event or condition, and to Sellers’
Knowledge no event or condition is threatened, that, individually or in the
aggregate, has had, or will have upon the passage of time, a Material Adverse
Effect.  

Section 3.17Confidentiality.  Sellers and their Affiliates have taken all steps
reasonably necessary to preserve the confidential nature of all material
confidential information (including any Trade Secrets and other proprietary
information) relating to the Business.

Section 3.18Transferred Assets; Condition and Sufficiency of Assets.  

(a)The Transferred Assets, together with the rights granted to Buyers pursuant
to the Ancillary Agreements, constitute all material assets, properties,
interests and rights of Sellers and their Affiliates, whether tangible or
intangible, real, personal or mixed, of every kind and description wherever
located and of any nature whatsoever, necessary to conduct the Business as
currently conducted by Sellers and as contemplated to be conducted by Sellers
pursuant to the Product Roadmap.  The Transferred Assets, together with the
rights granted to Buyers pursuant to the Ancillary Agreements, are sufficient
for the conduct of Business immediately following the Closing as currently
conducted by Sellers and as contemplated to be conducted by Sellers pursuant to
the Product Roadmap.  No Affiliate of any Seller has title to any Transferred
Asset, or any other material asset, used in or necessary to carry on any portion
of the Business as currently conducted by Sellers and their Affiliates or as
contemplated to be conducted by Sellers and their Affiliates pursuant to the
Product Roadmap.

(b)The Transferred Assets do not constitute all or substantially all of the
assets of Parent, and the Transferred Assets held by any particular Seller do
not constitute all or substantially all of the assets of such Seller.

33

 

--------------------------------------------------------------------------------

 

(c)Appendix 1.1(e) contains a true, complete and correct list of all Transferred
Assets, the Seller that owns or holds each such Transferred Asset, and the
location of each such Transferred Asset. China Seller owns and holds all right,
title and interest in and to all Tooling, and no Seller other than China Seller,
and no Affiliate of any Seller, owns or holds any right, title or interest in
and to any Tooling.

(d)Each of the items of Tangible Personal Property included in the Transferred
Assets, including the Tooling, is structurally sound, is in good operating
condition and repair, and are adequate for the uses to which they are being put,
and none of the items of Tangible Personal Property included in the Transferred
Assets, including the Tooling, has suffered any material damage which has not
heretofore been repaired and restored in all material respects. None of the Key
Tooling is in need of maintenance or repairs, or, assuming (i) the use and
product volumes after the Closing are reasonably consistent with Sellers’ use
and product  volumes prior to the Closing and (ii) Buyers’ performance in all
material respects of routine maintenance following the receipt and validation by
Buyers of such Tooling, will be in need of maintenance or repairs within the one
(1) year period following the Closing, or, if the use and product volumes after
the Closing exceed Sellers’  use and product volumes prior to the Closing, such
shorter period of time in which the use and product volumes after the Closing
are reasonably consistent with Sellers’ use and product volumes prior to the
Closing, except for repairs and maintenance that are not material in nature or
cost; it being understood that repairs and maintenance having an aggregate cost
in excess of $50,000 shall be material.

(e)Mad Catz Japan does not hold any Transferred Assets, or any assets that would
be Transferred Assets if owned directly by any Seller, other than Inventory that
does not exceed $10,000. The total value of all Transferred Assets located in
Japan that are not Intangible Transferred Assets does not exceed $10,000.

Section 3.19Title to Property.  Sellers have, and, at the Closing, Sellers will
transfer to Buyers, good title to all Tangible Personal Property that is
included in the Transferred Assets, in each case free and clear of all
Encumbrances, except Permitted Encumbrances.

Section 3.20Warranties/Product Liability.  (a) There is no notice, demand,
claim, Proceeding, notice of violation or investigation from, by or before any
Governmental Entity relating to any product, including the packaging and
advertising related thereto, designed, formulated, manufactured, distributed,
processed, sold or placed in the stream of commerce by the Business since
January 1, 2013 or any services provided by the Business since January 1, 2013
(each, a “Seller Product”), or claim or lawsuit involving a Seller Product which
is pending or, to Sellers’ Knowledge, threatened, by any Person, and (b) there
has not been, nor is there under consideration by the Business, any Seller
Product recall of a material nature conducted by or on behalf of the Business
concerning any Seller Product. All Seller Products materially complied and
materially comply with applicable Governmental Authorizations and Applicable
Laws. There are not now nor have there been since January 1, 2013 any material
defects or deficiencies in any Seller Products. Schedule 3.20 of the Disclosure
Schedules sets forth a complete list of (i) Parent’s good faith estimate,
prepared in accordance with GAAP, of all Assumed Liabilities set forth in clause
(ii) of the definition of Assumed Liabilities that are current as of the
Closing, which shall not exceed $400,000, and (ii) all such Liabilities for the
2015 and 2016 fiscal years of Sellers.

34

 

--------------------------------------------------------------------------------

 

Section 3.21Books and Records.  The books of account and other financial records
of Sellers Related to the Business, all of which have been made available to
Buyers, are materially complete and correct and represent actual, bona fide
transactions and have been maintained in accordance with sound business
practices and Applicable Law, including the maintenance of an adequate system of
internal controls.

Section 3.22Inventories.  Each item of Inventory, whether or not reflected on
the Historical Financial Reports or the Estimated Closing Date Inventory
Statement, (a) is free of any material defect or deficiency, (b) is in good and
usable condition in the Ordinary Course of Business (acknowledging reasonable
wear and tear incurred in the Ordinary Course of Business and subject, in the
case of raw materials and work-in-process, to the completion of the production
process) and (c) is properly reflected in the books and records of the Business,
including the Historical Financial Reports and the Estimated Closing Date
Inventory Statement, at the lesser of cost and net realisable value on a
weighted average basis, with adequate obsolescence reserves, all as determined
in accordance with GAAP. Since June 30, 2016, there have not been any
write-downs of the value of, or establishment of any reserves against, any
Inventory.

Section 3.23Solvency; Fraudulent Conveyance.

(a)None of UK Seller, US Seller, HK Seller or China Seller is now insolvent and
none of UK Seller, US Seller, HK Seller or China Seller will be rendered
insolvent by any of the transactions contemplated hereby, nor has any of UK
Seller, US Seller, HK Seller or China Seller received any claim or allegation
from any Person that any such Seller is insolvent.  As used in this Agreement,
“insolvent” with respect to any Person, means that (i) the sum of the debts and
other reasonably probable Liabilities of such Person exceeds the present fair
value of such Person’s assets, including intercompany assets and liabilities;
(ii) to the Knowledge of such Person, none of its creditors or any other third
party intends initiate an insolvency proceeding under applicable Laws; (iii)
such Person has filed, or has the current intention to file, any insolvency
proceeding; or (iv) such Person has communicated, or has the intention to
communicate, to the competent judicial authorities or courts the initiation of
negotiations to reach an anticipated proposal for creditors agreement or a
refinancing agreement, or has initiated, or has the intention to initiate, any
such negotiations.  

(b)Immediately after giving effect to the consummation of the transactions
contemplated hereby no Seller is engaged in business or a transaction, or is
about to engage in business or a transaction, for which any property remaining
with such Seller is an unreasonably small capital (for purposes of this
Agreement, unreasonably small capital shall mean capital with an inability to
generate sufficient revenues or other funds to sustain operations).

(c)The consideration paid by Buyers hereunder constitutes reasonably equivalent
value and fair consideration for the Transferred Assets, as those terms are used
under any fraudulent conveyance Laws or Laws of similar application, both with
respect to each Seller individually and with respect to all Sellers considered
as a whole.  The proportion of the Purchase Price received or to be received by
each Seller is in proportion to the value of the Transferred Assets owned and
Assumed Liabilities owed by each such Seller relative to the value of the
Transferred Assets owned and the Assumed Liabilities owed by all Sellers.  This
Agreement is an arm’s length sale transaction.  No Seller is entering into this
Agreement with the intent to hinder,

35

 

--------------------------------------------------------------------------------

 

defraud or delay any of its creditors and the consummation of the transactions
contemplated by this Agreement will not have any such effect.  The transactions
contemplated by this Agreement will not constitute a fraudulent transfer or
fraudulent conveyance or any act with similar consequences or potential
consequences under any applicable fraudulent conveyance Laws, or otherwise give
rise to any right of any creditor of any Seller whatsoever to lodge any claim
against any of the Transferred Assets in the hands of Buyers or any of their
Affiliates, or any other Person, after the Closing, to avoid the transactions
contemplated hereunder or to lodge any claim against Buyers or any of their
officers, directors, employees or other Affiliates.  Each Seller will use the
proceeds received by such Seller to fund its own operations and to pay its own
valid obligations, and not to fund the operations or to pay the obligations of
any other Person.  No Seller has any current plans to file or prosecute a
petition for relief under any applicable bankruptcy or similar Laws.

(d)The Fairness Opinion has been delivered to Parent prior to the Closing, and
the Fairness Opinion includes the opinion of SSR that, subject to the
limitations set forth in the opinion, the Purchase Price to be received by
Sellers pursuant to this Agreement is fair, from a financial point of view, to
Sellers and Parent, considered as a whole.

Section 3.24Relationships With Related Persons.  No Seller nor any Related
Person of any of them has, or since January 1, 2013, has had any interest in any
property (whether real, personal or mixed and whether tangible or intangible)
used in or relating to the Business.  No Seller nor any Related Person of any of
them owns, or since January 1, 2013, has owned, of record or as a beneficial
owner, an equity interest or any other financial or profit interest in any
Person that has (a) had business dealings or a material financial interest in
any transaction with the Business, each of which has been conducted in the
Ordinary Course of Business at substantially prevailing market prices and on
substantially prevailing market terms or (b) engaged in competition with the
Business with respect to any line of the products or services Related to the
Business (a “Seller Competitor”) in any market presently served by the Business,
except for ownership of less than one percent (1%) of the outstanding capital
stock of any Seller Competitor that is publicly traded on any recognized
exchange or in the over-the-counter market.  No Seller nor any Related Person of
any of them is a party to any Contract with, or has any claim or right against,
the Business.

Section 3.25Foreign Corrupt Practices.  No Seller, nor to the Knowledge of
Sellers, any of their respective directors, officers, employees, agents,
distributors, Representatives or any other Person under the direction of any
Seller, has (i) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977 (the “FCPA”), to the extent applicable, (ii)
violated or is in violation of any Applicable Law enacted in any jurisdiction in
connection with or arising under the OECD Convention Combating Bribery of
Foreign Public Officials in International Business Transactions (the “OECD
Convention”), or (iii) made, offered to make, promised to make or authorized the
payment or giving of, directly or indirectly, any bribe, corrupt rebate, payoff,
influence payment, kickback or other unlawful payment or gift of money or
anything of value prohibited under any Applicable Law addressing matters
comparable to those addressed by the FCPA or the OECD Convention implementing
legislation concerning such payments or gifts in any jurisdiction, including The
Corruption of Foreign Public Official Act (1999), as amended and the Bribery Act
2010 (UK) (any such payment, a “Prohibited Payment”).  No Seller, nor to the
Knowledge of Sellers, any of their respective directors, officers, employees,
agents, Affiliates has

36

 

--------------------------------------------------------------------------------

 

been subject to any formal investigation by any Governmental Entity with regard
to any Prohibited Payment.

Section 3.26Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Sellers who might be entitled to any fee or commission from any Seller in
connection with the transactions contemplated hereby.

Section 3.27Full Disclosure.  No representation or warranty set forth in this
Agreement, the Ancillary Agreements, the Disclosure Schedules and any other
certificates or documents delivered pursuant to this Agreement or the Ancillary
Agreements contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which they are made, not misleading.  No Seller has
Knowledge of any fact that has specific application to the Business, the Assumed
Liabilities or the Transferred Assets (other than general economic or industry
conditions) and that may materially adversely affect the assets, Liabilities,
business, prospects, financial condition or results of operations of the
Business or the Assumed Liabilities or the Transferred Assets that has not been
set forth in this Agreement or the Disclosure Schedules.

Article IV
REPRESENTATIONS AND WARRANTIES OF BUYERS

Buyers represent and warrant to Sellers as of the date hereof that each of the
following statements is true, correct, and complete:

Section 4.1Organization and Qualification.  Each Buyer is duly organized and
validly existing under the laws of the jurisdiction of its formation. Each Buyer
has all requisite corporate power and authority to own and operate its
respective properties and assets and to carry on its respective business as
currently conducted.

Section 4.2Corporate Authorization.  Each Buyer has full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is a party, and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by each Buyer of this
Agreement and each of the Ancillary Agreements to which it is a party has been
duly and validly authorized and no additional corporate or shareholder
authorization or consent is required in connection with the execution, delivery
and performance by such Buyer of this Agreement or any of the Ancillary
Agreements to which it is a party.

Section 4.3Consents and Approvals.  No Authorization, notice or filing is
required to be obtained by any Buyer from, or to be given by any Buyer to, or
made by any Buyer with, any Government Entity or other Person in connection with
the execution, delivery and performance by any Buyer of this Agreement and the
Ancillary Agreements to which it is a party other than those the failure of
which to obtain, give or make would not, individually or in the aggregate,
materially impair or delay the ability of any Buyer to effect the Closing or the
ability of any Buyer to perform its obligations under this Agreement and the
Ancillary Agreements to which it is a party.

Section 4.4Non-Contravention.  The execution, delivery and performance by each
Buyer of this Agreement and each of the Ancillary Agreements to which it is a
party, and the

37

 

--------------------------------------------------------------------------------

 

consummation of the transactions contemplated hereby and thereby, do not and
will not (i) with respect to each Buyer, violate any provision of the Governing
Documents of such Buyer, or any resolution adopted by the board of directors or
the shareholders of any such Buyer or (ii) assuming the receipt of all
Governmental Authorizations held by each Buyer and the making of notices and
filings required to be made or obtained by Sellers, violate or result in a
breach of or constitute a default under any Law to which any Buyers are subject,
other than, in the case of clause (ii), conflicts, breaches, terminations,
defaults, cancellations, accelerations, losses, violations or Encumbrances that
would not, individually or in the aggregate, impair or delay Buyers’ ability to
perform their obligations hereunder.

Section 4.5Binding Effect.  This Agreement, when executed and delivered by
Sellers, and each of the Ancillary Agreements to which it is a party, when
executed and delivered by the Sellers parties thereto, will constitute a valid
and legally binding obligation of each Buyer enforceable against it in
accordance with its respective terms except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar Laws affecting creditors’ rights generally or by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at Law).

Section 4.6Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Buyers or any Affiliate of Buyers who might be entitled to any fee or
commission from Buyer in connection with the transactions contemplated hereby.

Section 4.7Litigation and Claims.  There is no civil, criminal or administrative
action, suit, demand, claim, hearing, proceeding or investigation pending or, to
the Knowledge of Buyers, threatened against Buyers that, individually or in the
aggregate, would impair or delay the ability of Buyers to effect the Closing. No
Buyer is subject to any Order that, individually or in the aggregate, would
impair or delay the ability of Buyers to effect the Closing.

Article V
COVENANTS

Section 5.1Tax Matters.

(a)Seller Liability for Taxes.  Sellers shall be liable for (i) any Taxes
imposed with respect to the Business or any Transferred Assets or any income or
gain derived with respect thereto for the taxable periods, or portions thereof,
ended on or before the Closing Date and (ii) Losses directly or indirectly
relating to or arising out of any Liability for Taxes imposed with respect to
the Business or any Transferred Assets or any income or gain derived with
respect thereto for the taxable periods, or portions thereof, ended on or before
the Closing Date.

(b)Buyer Liability for Taxes.  Buyers shall be liable for (i) any Taxes imposed
with respect to the Business or any Transferred Assets or any income or gains
derived with respect thereto for any taxable period, or portion thereof,
beginning after the Closing Date and (ii) Losses directly or indirectly relating
to or arising out of any Liability for Taxes imposed with respect to the
Business or any Transferred Assets or any income or gains derived with respect
thereto for any taxable period, or portion thereof, beginning after the Closing
Date.

38

 

--------------------------------------------------------------------------------

 

(c)Proration of Taxes.  To the extent necessary to determine the liability for
Taxes for a portion of a taxable year or period that begins before and ends
after the Closing Date, the determination of the Taxes for the portion of the
year or period ending on, and the portion of the year or period beginning after,
the Closing Date shall be determined by assuming that the taxable year or period
ended as of the close of business on the Closing Date, except that those actual
property taxes and exemptions, allowances or deductions that are calculated on
an annual basis shall be prorated on a time basis.

(d)Tax Returns.  Except as provided in Section 5.1(f), if either party shall be
liable hereunder for any portion of the Tax shown due on any Tax Returns
required to be filed by the other party, the party preparing such Tax Return
shall deliver a copy of the relevant portions of such Tax Return to the party so
liable for its review and approval not less than thirty (30) days prior to the
date on which such Tax Returns are due to be filed (taking into account any
applicable extensions).  If the parties disagree as to any item reflected on any
such return, Seller shall determine how the disputed items are reflected, if at
all, unless such returns relate solely to Taxes for which Buyers are liable
hereunder, in which case Buyers shall make the determination.

(e)Location of Transferred Assets.  The current location of each of the
Transferred Assets is set forth on Appendix 1.1(e).

(f)Transfer Taxes.  All federal, state, provincial, local or foreign or other
excise, sales, use, value added, transfer (including real property transfer or
gains), stamp, documentary, filing, recordation and other similar taxes and fees
that maybe imposed or assessed as a result of the transactions contemplated by
this Agreement, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties (“Transfer
Taxes”), shall be paid by Buyers. Sellers shall take all reasonable measures to
minimize the amount of Transfer Taxes resulting from the transactions
contemplated hereby.  Any Tax Returns that must be filed in connection with
Transfer Taxes shall be prepared by the party primarily or customarily
responsible under applicable local Law for filing such Tax Returns, and such
party will use its Best Efforts to provide such Tax Returns to the other party
at least 10 Business Days prior to the date such Tax Returns are due to be
filed. Such Tax Returns shall be prepared consistent with the Allocation. Buyers
and Sellers shall cooperate in the timely completion and filing of all such Tax
Returns.

(g)Contest Provisions.  Sellers and Buyers shall promptly notify the others in
writing upon receipt of notice of any pending or threatened audits or
assessments with respect to Taxes for which such other party (or such other
party’s Affiliates) may be liable hereunder. Sellers shall be entitled to
participate at their expense in the defense of any Tax audit or administrative
or court proceeding relating to Taxes for which they may be liable, and to
employ counsel of their choice at their expense.

(h)Assistance and Cooperation.  After the Closing Date the parties shall
cooperate fully in preparing for any audits of, or disputes with taxing
authorities regarding, any Tax Returns and payments in respect thereof. Each
party shall (i) provide timely notice to the other in writing of any pending or
proposed audits or assessments with respect to Taxes for which such other party
or any of its Affiliates may have a Liability undue this Agreement and (ii)
furnish the

39

 

--------------------------------------------------------------------------------

 

other with copies of all relevant correspondence received from any taxing
authority in connection with any audit or information request with respect to
any Taxes referred to in clause (i) above.

Section 5.2Employee Matters.

(a)Prior to the Closing Date, and effective as of the day immediately after the
Closing Date, one of UK Buyer, HK Buyer or China Buyer or one of its Affiliates
shall offer employment to each of the Employees (as updated in accordance with
this Agreement).  

(b)Each Employee who accepts UK Buyer, HK Buyer or China Buyer’s (or one of
their Affiliates’) offer of employment and who becomes an employee of UK Buyer,
HK Buyer or China Buyer (or one of their Affiliates) in accordance with the
terms and conditions of the offer shall be a “Transferred Employee.”  Sellers
agree to release all Employees from the notice periods and any continuing
obligations arising under applicable Law and any employment agreement between
Sellers and such Employees, and that each Transferred Employee shall be deemed
to have resigned from their employment with Sellers effective as of the Closing.
To the extent not prohibited by Law, within five (5) days after the Closing
Date, Sellers shall deliver to the applicable Buyer copies of all Transferred
Employees’ Records.

(c)Sellers shall remain solely responsible for and will discharge any and all
Liabilities in respect of the Employees and any employees of Sellers and their
Affiliates that are not Employees, including all obligations and Liabilities for
wages, severance pay, long service pay, termination pay, accrued and unused
vacation pay or accrued and unused leave to which any Transferred Employee, any
Employee that is not a Transferred Employee and any employee of Sellers and
their Affiliates that is not an Employee is entitled as of the Closing Date,
notice of termination of employment or pay in lieu of such notice or damages for
wrongful dismissal, bonuses, retention payments, variable or incentive
compensation, stock options or stock purchase plan and Benefits Plan claims, to
the extent (i) in respect of any Transferred Employee, that such Liabilities
arise from facts or circumstances occurring up to and including the Closing
Date, or (ii) in respect of any Employee that is not a Transferred Employee or
any employee of Sellers and their Affiliates that is not an Employee, regardless
of whether such Liabilities arise from facts or circumstances occurring prior
to, on or after the Closing Date, including in each case any such obligations
and Liabilities that may arise out of or result from the transactions
contemplated by this Agreement, and all such Liabilities shall be Excluded
Liabilities for all purposes under this Agreement. Sellers shall remain solely
responsible for and will discharge any and all Liabilities in respect of any
claim or potential claim by any Employee and any employees of Sellers and their
Affiliates that are not Employees arising from or relating to the Transfer of
Undertakings (Protection of Employment) Regulations 2006 (“TUPE”), including any
failure or alleged failure of any Buyer or Seller to comply with any
requirements of TUPE, or any similar provision of applicable Law.

(d)No provision of this Agreement shall create any third party beneficiary
rights in any Transferred Employee, any beneficiary or dependents thereof, or
any collective bargaining representative thereof, with respect to the
compensation, terms and conditions of employment and benefits that may be
provided to any Transferred Employee by Buyer or under any benefit plan which
Buyer may maintain, or otherwise.

40

 

--------------------------------------------------------------------------------

 

Section 5.3Ancillary Agreements.  At the Closing, Sellers shall and shall cause
each of their Affiliates party to an Ancillary Agreement to, execute each
Ancillary Agreement to which it is a party, and each Buyer shall execute and
deliver each of the Ancillary Agreements to which it is a party.

Section 5.4Non-Solicitation/Non-Competition.

(a)Each Seller agrees that for the period commencing on the Closing Date and
expiring on the fifth (5th) anniversary of the Closing Date neither it nor any
of its Affiliates will directly or indirectly (i) induce or encourage any
Employee to reject UK Buyer’s offer of employment or to accept any other
position or employment, (ii) solicit for employment or any similar arrangement
any Transferred Employee or (ii) hire or knowingly assist any other Person in
hiring any Transferred Employee; provided, however, that this Section 5.4(a)
shall not apply to Transferred Employees, other than Key Employees, who have
left the employment of Buyer or any of its Affiliates and shall not prohibit
general solicitations for employment through advertisements or other means.

(b)Each Seller agrees that for the period commencing on the Closing Date and
expiring on the fifth (5th) anniversary of the Closing Date neither it nor any
of its Affiliates shall engage, either directly or indirectly, alone or with
others, as stockholders or otherwise in any business that competes with the
Business (together, a “Competing Business”); provided, however that nothing in
this Section 5.4(b) shall preclude Sellers or any of their Affiliates from
owning up to one percent (1%) of the outstanding capital stock of any Competing
Business that is publicly traded on any recognized exchange or in the
over-the-counter market as a passive investment.

Section 5.5Further Assurances.  From time to time after the Closing Date, each
party hereto shall, and shall cause its Affiliates, promptly to execute,
acknowledge and deliver any other assurances or documents or instruments of
transfer reasonably requested by the other party hereto and necessary for the
requesting party to satisfy its obligations hereunder or to obtain the benefits
of the transactions contemplated hereby. Without limiting the generality of the
foregoing, (i) to the extent that Buyers or Sellers discover following Closing
that any asset that was intended to be transferred pursuant to this Agreement
was not transferred at Closing, Sellers shall hold such assets in trust for the
sole and exclusive benefit of Buyers and shall or shall cause their Affiliates
immediately to assign and transfer to Buyers all right, title and interest in
such asset, (ii) Sellers shall cooperate with the reasonable requirements of
Buyers in connection with satisfying the Assumed Liabilities so as to permit the
orderly transition of the Business from operation by Sellers to Buyers,
including with respect to the transfer and migration of payment accounts to
Buyers (to the extent permitted by Applicable Law), and (iii) Sellers shall
provide Buyers with regular reports, as reasonably requested by Buyers, with
respect to any payments related to the Business received by Sellers after the
Closing Date, including descriptions of the applicable receivable and the
accounts into which such amounts were paid.

Section 5.6Confidentiality.  From and after the Closing Date, Sellers shall
hold, and shall cause their respective Affiliates and Representatives to hold,
in confidence any and all information, whether written or oral, concerning any
Transferred Assets or the Business, including any information relating to or
connected with customers or suppliers of the Business, the financial affairs of
the Business, the financial, economic and other terms of the transactions
contemplated

41

 

--------------------------------------------------------------------------------

 

by this Agreement, and any information delivered to Sellers or their respective
Affiliates or Representatives pursuant to this Agreement or any of the Ancillary
Agreements, as well as the terms of this Agreement (collectively, “Confidential
Information”), except to the extent that Sellers can show that such information
(a) is generally available to and known by the public without any breach of this
Section 5.6 by Sellers, any of their Affiliates or their respective
Representatives; (b) is lawfully acquired by Sellers, any of their Affiliates or
their respective Representatives from and after the Closing from sources which
are not prohibited from disclosing such information by a legal, contractual or
fiduciary obligation; (c) is disclosed with Buyers’ prior written approval;
(d) is disclosed pursuant to the requirement of a court, administrative agency,
Governmental Entity, or Seller-Regulatory Organization or in connection with any
dispute resolution proceedings between the parties after the Closing; or (e) is
disclosed pursuant to applicable Law.  If Sellers or any of their Affiliates or
their respective Representatives are compelled to disclose any Confidential
Information by judicial or administrative process or by other requirements of
Law, Sellers shall promptly first notify Buyers in writing and shall disclose
only that portion of such information which Sellers are advised by their counsel
in writing is legally required to be disclosed; provided, however, if requested
by Buyers in writing, Sellers shall use their Best Efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.  The parties will reasonably
cooperate, each at its own expense, in any required disclosure, filing or
registration, including any confidential treatment request, and will execute all
documents reasonably required in connection therewith. In the event of a breach
of the obligations hereunder by Sellers, Buyers, in addition to all other
available remedies, shall be entitled to injunctive relief to enforce the
provisions of this Section 5.6 in any court of competent jurisdiction. Each of
Parent and US Buyer hereby acknowledge and agree that this Agreement terminates
and supersedes the Confidentiality Agreement, and that the Confidentiality
Agreement shall be of no further force and effect from and after the Effective
Time.

Section 5.7Intellectual Property Non-Assertion.  Each Seller agrees that neither
it nor any of its Affiliates shall assert any claim arising under any
Intellectual Property Rights owned or controlled by it or any of its Affiliates
against Buyers or any of their Affiliates or any of their employees, successors
or assigns, wherein such claim is based in whole or in part on any feature,
functionality or use of the Transferred Assets existing as of the Closing Date
or contemplated by the Product Roadmap.

Section 5.8Assistance in Proceedings. Until the seventh (7th) anniversary of the
Closing Date, Sellers will reasonably cooperate with Buyers and their counsel,
at Buyer’s sole costs and expense (but subject to the provisions of Article VI),
in the contest or defense of, and make available its personnel and provide any
testimony and access to its books and records in connection with, any Proceeding
(other than in connection with Proceeding between the parties hereto) involving
or relating to any action, activity, circumstance, condition, conduct, event,
fact, failure to act, incident, occurrence, practice, situation or transaction
on or before the Closing Date involving or relating to the Business or the
transactions contemplated by this Agreement and the Ancillary Agreements.

Section 5.9Customer and Other Business Relationships. Until the first (1st)
anniversary of the Closing Date, Sellers will cooperate with Buyers in their
efforts to continue and maintain for the benefit of Buyers those business
relationships of Sellers existing prior to the Closing and

42

 

--------------------------------------------------------------------------------

 

relating to the Business, including relationships with regulatory authorities,
licensors, customers, suppliers and others. Sellers will satisfy the Excluded
Liabilities in a manner that is not detrimental to any of such
relationships.  Sellers will refer to Buyers all inquiries relating to the
Business.  Neither Sellers nor any of their Affiliates shall take any action
intended to materially diminish the value of the Transferred Assets after the
Closing or that would materially interfere with the Business and the business of
Buyers to be engaged in after the Closing, including disparaging the Business or
the name or business of Buyers.  No Seller or any of its Affiliates shall use or
otherwise conduct any business using the Saitek name from and after the Closing
Date.

Section 5.10Delivery and Installation of Tooling. Sellers and Buyers agree that
Sellers and Buyers, respectively, shall be responsible for the specific
activities assigned to Sellers or Buyers related to delivering, installing and
implementing the operation of all Key Tooling at the locations designated and in
the manner and by the deadlines set forth on Exhibit E.  Sellers shall be
responsible for all of the costs and expenses incurred or required to be
incurred, including costs and expenses that are not out-of-pocket or payable to
a third party, by any Seller in connection with performing each of the
activities and completing each of the matters assigned to Sellers on Exhibit E
at the locations designated and in the manner and by the deadlines set forth on
Exhibit E. Buyers shall be responsible only for the costs and expenses incurred
or required to be incurred, including costs and expenses that are not
out-of-pocket or payable to a third party, by Buyers in connection with
performing each of the activities and completing each of the matters assigned to
Buyers on Exhibit E at the locations designated and in the manner and by the
deadlines set forth on Exhibit E. Sellers’ obligations to perform any particular
matters or activities set forth on Exhibit E that by necessity must occur after
any obligations of Buyers as set forth on Exhibit E shall be subject to the
timely prior performance by Buyers of such obligations of Buyers required to be
performed by Buyers prior to the applicable obligations of Sellers set forth on
Exhibit E. Buyers’ obligations to perform any particular matters or activities
set forth on Exhibit E that are intended to occur after any obligations of
Sellers as set forth on Exhibit E shall be subject to the timely prior
performance by Sellers of all obligations of Sellers required to be performed by
Sellers prior to the applicable obligations of Buyers set forth on Exhibit E.

Section 5.11Distribution of Purchase Price. Immediately after the Closing Date,
but in any event by no later than three (3) Business Days following the Closing
Date, HK Seller shall distribute the Closing Date Cash Payment to each Seller in
proportion to the value of the Transferred Assets owned and Assumed Liabilities
owed by each such Seller relative to the value of the Transferred Assets owned
and the Assumed Liabilities owed by all Sellers. Each Seller shall use the
portion of the Closing Date Cash Payment received by such Seller to pay in full
all amounts due as of the Closing Date or the date of such payment, if later, to
any contract manufacturers of Sellers, or any other Person, holding or in
possession of any Transferred Assets (including any Tooling), and such
additional amount owing to any such Person as such Person may require to release
possession of such Transferred Assets, by no later than three (3) Business Days
after the Closing Date. From and after the Closing Date, each Seller agrees that
it shall pay in full all amounts owed to any contract manufacturers of Sellers,
or any other Person, holding or in possession of any Transferred Assets
(including any Tooling), and such additional amount owing to any such Person as
such Person may require to release possession of such Transferred Assets, when
and as they come due.  

43

 

--------------------------------------------------------------------------------

 

Section 5.12Escrow.  On the Closing Date, Swiss Buyer and Parent shall enter
into the Escrow Agreement with the Escrow Agent.

Section 5.13Release of Encumbrances. Within seven (7) days after the Closing,
Sellers shall duly and properly file, or caused to be filed, in form and
substance reasonably acceptable to Buyers, any and all documents or other items
necessary to provide for the release of all Encumbrances on the Transferred
Assets, in each case together with all required supporting documentation,
including a Form NM2 (Notification of Payment / Satisfaction of Debt, Release
from Charges, etc.) with the Hong Kong Registrar of Companies and any documents
required to be filed with the United States Patent and Trademark Office or the
United States Copyright Office to release any Encumbrances filed therewith, and,
as soon as reasonably possible after the Closing, but in any event within thirty
(30) days after the Closing, shall provide evidence, in form and substance
reasonably acceptable to Buyers, of the release of all such Encumbrances,
including public notification of the Form NM2 by the Hong Kong Registrar of
Companies and public notification of the release of all such Encumbrances
published by the United States Patent and Trademark Office and the United States
Copyright Office.

Section 5.14Consignment Inventory. In the event that any Seller or any of its
Affiliates shall receive any payment from any Person for or with respect to the
sale after the Closing of any Inventory pursuant to any consignment arrangement
with Sellers, Sellers shall direct such Person to pay the proceeds of any such
Inventory directly to Buyers, and in the event that such Person pays or
otherwise delivers any such amount to any Seller or any of its Affiliates,
including by setoff or other satisfaction of any Liabilities of any Seller or
any of its Affiliates, then and in any such event such payment or other amounts
shall be deemed to be the property of, segregated by, received by, and held in
trust for the sole and exclusive benefit of, Buyers, and shall promptly, but in
any event within two (2) Business Days, be paid over and delivered to Buyers by
such Seller or any of its Affiliates.

Article VI
SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES

Section 6.1Survival.  The representations and warranties of each Seller and
Buyer contained in this Agreement, the Ancillary Agreements and any other
certificates or documents delivered pursuant to this Agreement or the Ancillary
Agreements (collectively, the “Transaction Documents”) shall survive the Closing
for the period set forth in this Section 6.1. The covenants and agreements of
Sellers and Buyers contained in the Transaction Documents shall survive the
Closing and remain in full force and effect until they have been performed or
satisfied or they have otherwise expired in accordance with their express terms,
at which time they shall be of no further force or effect. All representations
and warranties contained in the Transaction Documents and all claims with
respect thereto shall terminate upon the expiration of two (2) years after the
Closing Date, except that (i) the representations and warranties contained in
Sections 3.1 (Organization and Qualification), 3.2 (Corporate Authorization),
3.3 (Consents and Approvals), 3.4 (Non-Contravention), 3.5 (Binding Effect),
3.19 (Title to Property), 4.1 (Organization and Qualification), 4.2 (Corporate
Authorization), 4.3 (Consents and Approvals), 4.4 (Non-Contravention) and 4.5
(Binding Effect) and all claims with respect thereto shall survive forever and
(ii) the representations and warranties contained in Sections 3.8 (Taxes), 3.9
(Employee Benefits), 3.11 (Environmental Matters), 3.12 (Intellectual Property),
3.13 (Labor),

44

 

--------------------------------------------------------------------------------

 

3.18 (Transfer of Assets; Condition and Sufficiency of Assets), 3.23 (Solvency;
Fraudulent Conveyance) and 3.27 (Full Disclosure) and all claims with respect
thereto shall survive until six (6) months after the expiration of the
applicable statute of limitations, giving effect to any extensions thereof (the
representations and warranties described in clauses (i) and (ii) hereof are
referred to herein as the “Specified Reps”); it being understood that in the
event notice of any claim for indemnification under Section 6.2 hereof has been
given within the applicable survival period, the representations and warranties
and covenants that are the subject of such indemnification claim and such
indemnification claim shall survive with respect to such claim until such time
as such claim is finally resolved.

Section 6.2Indemnification by Sellers.  Each Seller hereby agrees that from and
after the Closing it, jointly and severally, shall indemnify, defend and hold
harmless Buyers, their Affiliates, and their respective directors, officers,
shareholders, partners, members, attorneys, accountants, agents, Representatives
and employees and their heirs, successors and permitted assigns, each in their
capacity as such (the “Buyer Indemnified Parties”) from, against and in respect
of any damages, losses, charges, Liabilities, claims, demands, actions, suits,
proceedings, payments, judgments, settlements, assessments, deficiencies, taxes,
interest, penalties, diminution of value and costs and expenses (including
removal costs, remediation costs, closure costs, fines, penalties and expenses
of investigation and ongoing monitoring, attorneys’ fees and out of pocket
disbursements) (collectively, “Losses”) imposed on, sustained, incurred or
suffered by, or asserted against, any of the Buyer Indemnified Parties, whether
in respect of third party claims, claims between the parties hereto, or
otherwise, directly or indirectly relating to or arising from or in connection
with: (a) except for any matter covered by another clause of this Section 6.2,
any breach or inaccuracy of any representation or warranty made by any Seller
contained in the Transaction Documents (it being understood that any
qualification as to “materiality” (or similar words) or a “Material Adverse
Effect” or “Knowledge” (or similar words) included in any such representation or
warranty shall apply for purposes of determining whether there was an inaccuracy
or breach of such representation or warranty, but shall be disregarded for
purposes of computing any Loss in the event such representation or warranty is
determined to have been breached); (b) except for any matter covered by another
clause of this Section 6.2, any breach of any covenant, obligation or agreement
of any Seller (including as a result of any action or inaction by any of its
Affiliates) contained in the Transaction Documents, including any Liability
arising out of the ownership or operation of the Transferred Assets prior to the
Effective Time (other than the Assumed Liabilities); (c) any fraud, intentional
misrepresentation or willful breach of any covenant, obligation or agreement of
any Seller (including as a result of any action or inaction by any of its
Affiliates) contained in the Transaction Documents; (d) any claims made by any
Person alleging to own or have had a contractual or other right to acquire any
equity or other ownership interests in any Seller or the Business or any or all
of the Transferred Assets (other than sales of Seller Products in the Ordinary
Course of Business) and any matters relating to Sellers’ title to the Business
or any or all of the Transferred Assets to the extent relating to, arising from
or in connection with circumstance, actions, events or conditions occurring or
existing on or prior to the Closing Date; (e) any of the Excluded Assets and/or
the Excluded Liabilities; (f) any Taxes for which Sellers are responsible in
accordance with Section 5.1 and any Taxes attributable to any inaccuracy or
breach of any representation or warranty made in Section 3.9 or failure to
comply with any Tax-related covenants of Seller set forth in this Agreement (it
being understood that any qualification as to “materiality” (or similar words)
or a “Material Adverse Effect” or “Knowledge” (or similar words) included in any
such representation or warranty shall apply for purposes of

45

 

--------------------------------------------------------------------------------

 

determining whether there was an inaccuracy or breach of such representation or
warranty, but shall be disregarded for purposes of computing any Loss in the
event such representation or warranty is determined to have been breached); (g)
any breach or inaccuracy of any representation or warranty made by any Seller
contained in Section 3.18(d) (it being understood that any qualification as to
“materiality” (or similar words) or a “Material Adverse Effect” or “Knowledge”
(or similar words) included in any such representation or warranty shall apply
for purposes of determining whether there was an inaccuracy or breach of such
representation or warranty, but shall be disregarded for purposes of computing
any Loss in the event such representation or warranty is determined to have been
breached), and any breach of any covenant, obligation or agreement of any Seller
(including as a result of any action or inaction by any of its Affiliates) set
forth in Section 5.10 or contained in the Transition Services Agreement relating
to any Tooling, including the operation, repair, maintenance, implementation,
transition or manufacture of any Tooling, (h) any brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by any Person with Sellers (or any Person acting
on their behalf) in connection with any transactions contemplated by this
Agreement; (i) any product or component thereof manufactured by or shipped, or
any services provided by, any Seller, in whole or in part, prior to the Closing
(other than any Assumed Liability); (j) any Liability (other than any Assumed
Liability) caused by any action of any Seller or any of its Affiliates on or
prior to the Closing; (k) any Purchase Price Adjustment Amount owed to Buyers
pursuant to Section 2.6; and (l) any and all Liabilities in respect of any
employees of Sellers that are not Employees and any and all Liabilities in
respect of the Employees, including the Transferred Employees to the extent that
such Liabilities arise from facts or circumstances occurring up to and including
the Closing Date.

Section 6.3Indemnification by Buyers.  Each Buyer hereby agrees that from and
after the Closing it, jointly and severally, shall indemnify, defend and hold
harmless Sellers, their Affiliates, and their respective directors, officers,
shareholders, partners, members, attorneys, accountants, agents, Representatives
and employees and their heirs, successors and permitted assigns, each in their
capacity as such (the “Seller Indemnified Parties” and, together with the Buyer
Indemnified Parties, the “Indemnified Parties”) from, against and in respect of
any Losses imposed on, sustained, incurred or suffered by, or asserted against,
any of the Seller Indemnified Parties, whether in respect of third party claims,
claims between the parties hereto, directly or indirectly relating to or arising
from or in connection with: (a) except for any matter covered by another clause
of this Section 6.3, any breach or inaccuracy of any representation or warranty
made by any Buyer contained in the Transaction Documents (it being understood
that any qualification as to “materiality” (or similar words) or a “Material
Adverse Effect” or “Knowledge” (or similar words) included in any such
representation or warranty shall apply for purposes of determining whether there
was an inaccuracy or breach of such representation or warranty, but shall be
disregarded for purposes of computing any Loss in the event such representation
or warranty is determined to have been breached); (b) except for any matter
covered by another clause of this Section 6.3, any breach of any covenant,
obligation or agreement of any Buyer contained in the Transaction Documents;
(c) any fraud, intentional misrepresentation or willful breach of any covenant,
obligation or agreement of any Buyer contained in the Transaction Documents; (d)
any Taxes for which Buyers are responsible in accordance with Section 5.1 or
failure to comply with any Tax-related covenants of Buyers set forth in this
Agreement; (e) any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made, by
any Person with Buyers (or any Person

46

 

--------------------------------------------------------------------------------

 

acting on their behalf) in connection with any transactions contemplated by this
Agreement; (f) any Assumed Liability; (g) any and all Liabilities in respect of
the Transferred Employees to the extent that such Liabilities arise from facts
or circumstances occurring after the Closing Date, and (h) any Purchase Price
Adjustment Amount owed to Sellers pursuant to Section 2.6.

Section 6.4Third Party Claim Indemnification Procedures.

(a)In the event that any claim or demand for which an indemnifying party (an
“Indemnifying Party”) may have Liability to any Indemnified Party hereunder
arises from the assertion in writing of any credible threat to initiate any
Proceeding, or the commencement of any Proceeding, by a Person that is not a
party hereto (or an Affiliate of any such party) against any Indemnified Party
(a “Third Party Claim”), such Indemnified Party shall promptly notify the
Indemnifying Party in writing of such Third Party Claim, the amount or the
estimated amount of damages sought thereunder to the extent then ascertainable
(which estimate shall not be conclusive of the final amount of such Third Party
Claim), any other remedy sought thereunder, any relevant time constraints
relating thereto and, to the extent practicable, any other material details
pertaining thereto (a “Claim Notice”) and shall provide a copy of such Claim
Notice to the Escrow Agent; provided, however, that the failure timely to give a
Claim Notice shall not relieve the Indemnifying Party of any Liability that it
may have to any Indemnified Party, except to the extent that the Indemnifying
Party demonstrates that such failure has a material prejudicial effect on the
defenses or other rights available to the Indemnifying Party with respect to
such Third Party Claim. The Indemnifying Party shall have a period of thirty
(30) days within which to object to or contest such Third Party Claim; provided,
however, that no action taken, or not taken, by the Indemnified Party with
respect to or relating in any way to the Claim Notice, the Third Party Claim or
the facts underlying such Third Party Claim prior to the expiration of such
thirty (30) days period shall impact, reduce or otherwise harm such Indemnified
Party’s right to indemnification pursuant to this Article VI.  If the
Indemnifying Party does not object to or contest such Third Party Claim within
such thirty (30) day period, the Indemnifying Party will be deemed to have
accepted the Third Party Claim and deemed to agree that the Indemnified Party is
entitled to receive all or any portion of the requested Losses. If the
Indemnifying Party (i) provides written notice to the Indemnified Party and the
Escrow Agent that the Indemnifying Party agrees that the Indemnified Party is
entitled to receive all or any portion of the requested Losses or (ii) the
Indemnifying Party is deemed to have accepted a Third Party Claim pursuant to
the preceding sentence, Parent, on behalf of the Sellers, and Swiss Buyer shall
provide written notice to the Escrow Agent instructing the Escrow Agent to
release any relevant amount of the Escrow Funds or Tooling Escrow Funds, as
applicable, to Swiss Buyer.  If the Indemnifying Party objects to or contests
all or any part of the Third Party Claim, the Indemnified Party shall be free to
seek enforcement of its rights to indemnification under this Agreement with
respect to such Third Party Claim. The Indemnifying Party shall have thirty (30)
days after receipt of the Claim Notice (the “Notice Period”) to notify the
Indemnified Party (with a copy of such notice to the Escrow Agent) that it
desires to defend the Indemnified Party against such Third Party Claim unless
(i) the Indemnified Party has notified the Indemnifying Party in the Claim
Notice that it has determined in good faith that there is a reasonable
probability that such Third Party Claim may materially and adversely affect it
or its Affiliates other than as a result of monetary damages, (ii) the Third
Party Claim has been brought or asserted by a Government Entity, or (iii) the
Third Party Claim seeks or could, if resolved in the favor of the asserting or
claiming party, reasonably be expected to result in the award or imposition of
preliminary, temporary or permanent injunctive relief, specific performance,
equitable relief or

47

 

--------------------------------------------------------------------------------

 

non-monetary damages, in which case the Indemnified Person may assume the
exclusive right to defend, compromise or settle such Third Party Claim; it being
understood that by assuming the defense of a Third Party Claim the Indemnifying
Party shall conclusively acknowledge its obligation to indemnify the Indemnified
Party with respect to all of such Third Party Claim and withdraws any prior
objection to or contest of the Third Party Claim, if any.

(b)In the event that the Indemnifying Party notifies the Indemnified Party (with
a copy to the Escrow Agent) within the Notice Period that it desires to defend
the Indemnified Party against a Third Party Claim, the Indemnifying Party shall
have the right to defend the Indemnified Party by appropriate proceedings and
shall have the power to direct and control such defense, with counsel reasonably
satisfactory to the Indemnified Party, at its sole expense. Once the
Indemnifying Party has duly assumed the defense of a Third Party Claim, the
Indemnified Party shall have the right, but not the obligation, to participate
in any such defense and to employ separate counsel of its choosing. The
Indemnified Party shall participate in any such defense at its expense unless
(i) the Indemnified Party shall have reasonably concluded that representation of
both parties by the same counsel would be inappropriate due to actual or
potential conflict of interests between them, or (ii) the Indemnified Party
assumes the defense of a Third Party Claim after the Indemnifying Party has
failed to diligently pursue a Third Party Claim it has assumed, as provided in
the first sentence of Section 6.4(c), in which case the Indemnifying Party shall
be responsible for all costs and expenses of the Indemnified Party with respect
to such defense. The Indemnifying Party shall not, without the prior written
consent of the Indemnified Party, settle, compromise or offer to settle or
compromise any Third Party Claim on a basis that would result in (i) the
imposition of a consent order, injunction or decree that would restrict the
future activity or conduct of the Indemnified Party or any of its Affiliates,
(ii) a finding or admission of a violation of Law or violation of the rights of
any Person by the Indemnified Party or any of its Affiliates, (iii) a finding or
admission that would have an adverse effect on other claims made or threatened
against the Indemnified Party or any of its Affiliates, or (iv) any monetary
Liability of the Indemnified Party that will not be promptly paid or reimbursed
by the Indemnifying Party.

(c)If the Indemnifying Party (i) elects not to defend the Indemnified Party
against a Third Party Claim, whether by not giving the Indemnified Party timely
notice of its desire to so defend or otherwise, (ii) is not entitled to defend
the Third Party Claim as a result of the Indemnified Party’s election to defend
the Third Party Claim as provided in Section 6.4(a), or (iii) after assuming the
defense of a Third Party Claim, fails to take reasonable steps necessary to
defend diligently such Third Party Claim within five (5) days after receiving
written notice from the Indemnified Party to the effect that the Indemnifying
Party has so failed, the Indemnified Party shall have the right but not the
obligation to assume its own defense; it being understood that the Indemnified
Party’s right to indemnification for a Third Party Claim shall not be adversely
affected by the defense; it being further understood that that the Indemnifying
Party will be bound by any determination made in such Third Party Claim or any
compromise or settlement effected by the Indemnified Party; provided, however,
that if the Indemnifying Party is not entitled to defend the Third Party Claim
as a result of the Indemnified Party’s election to defend the Third Party Claim
as provided in Section 6.4(a), the Indemnified Party shall not agree to any
compromise or settlement of such Third Party Claim in an amount that exceeds the
Escrow Amount without the consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed; it being understood that the failure by
the Indemnifying Party to consent to any such compromise or

48

 

--------------------------------------------------------------------------------

 

settlement within thirty (30) days of notice thereof shall be unreasonable,
unless such Indemnifying Party provides written reasons for such failure to
consent, with sufficient detail, within such thirty (30) day period.

(d)The Indemnified Party and the Indemnifying Party shall cooperate in order to
ensure the proper and adequate defense of a Third Party Claim, including by
keeping the other party fully informed of the status of such Third Party Claim
and any related Proceedings at all stages thereof where such party is not
represented by its own counsel, and by providing access to each other’s relevant
business records and other documents, and employees; it being understood that
the costs and expenses of the Indemnified Party relating thereto shall be
Losses.

(e)The Indemnified Party and the Indemnifying Party shall each use its Best
Efforts to avoid production of confidential information (consistent with
applicable Law), and to cause all communications among employees, counsel and
others representing any party to a Third Party Claim to be made so as to
preserve any applicable attorney-client or work-product privileges.

(f)Notwithstanding any provision of this Agreement to the contrary, each
Indemnifying Party hereby consents to the nonexclusive jurisdiction of any court
in which a proceeding in respect of a Third-Party Claim is brought against any
Indemnified Party for purposes of any claim that an Indemnified Party may have
under this Agreement with respect to such proceeding or the matters alleged
therein and agree that process may be served on each such Indemnifying Party
with respect to such a claim anywhere in the world.

Section 6.5Direct Claims.  If an Indemnified Party wishes to make a claim for
indemnification hereunder for a Loss that does not result from a Third Party
Claim (a “Direct Claim”), the Indemnified Party shall notify the Indemnifying
Party in writing of such Direct Claim, the amount or the estimated amount of
damages sought thereunder to the extent then ascertainable (which estimate shall
not be conclusive of the final amount of such Direct Claim), any other remedy
sought thereunder, any relevant time constraints relating thereto and, to the
extent practicable, any other material details pertaining thereto (a “Direct
Claim Notice”)and shall provide a copy of such Direct Claim Notice to the Escrow
Agent. The Indemnifying Party shall have a period of thirty (30) days within
which to respond to such Direct Claim. If the Indemnifying Party does not
respond within such thirty (30) day period, the Indemnifying Party will be
deemed to have accepted the Direct Claim and the Indemnifying Party will be
deemed to have accepted the Direct Claim and deemed to agree that the
Indemnified Party is entitled to receive all or any portion of the requested
Losses. If the Indemnifying Party (i) provides written notice to the Indemnified
Party and the Escrow Agent that the Indemnifying Party agrees that the
Indemnified Party is entitled to receive all or any portion of the requested
Losses or (ii) the Indemnifying Party is deemed to have accepted a Direct Claim
pursuant to the preceding sentence, Parent, on behalf of the Sellers, and Swiss
Buyer shall provide written notice to the Escrow Agent instructing the Escrow
Agent to release any relevant amount of the Escrow Funds or Tooling Escrow
Funds, as applicable, to Swiss Buyer.  If the Indemnifying Party rejects all or
any part of the Direct Claim, the Indemnified Person shall be free to seek
enforcement of its rights to indemnification under this Agreement with respect
to such Direct Claim.

49

 

--------------------------------------------------------------------------------

 

Section 6.6Maximum Payments.

(a)The maximum amount that the Buyer Indemnified Parties may recover from the
Indemnifying Parties for Losses arising out of or resulting from the causes
enumerated in Section 6.2(a) (other than with respect to the Specified Reps made
by Sellers) shall be limited to fifteen percent (15%) of the Purchase Price.

(b)The maximum amount that the Buyer Indemnified Parties may recover from the
Indemnifying Parties for Losses arising out of or resulting from the causes
enumerated in Section 6.2(a) in respect of the Specified Reps made by Sellers
shall be limited to the Purchase Price.

(c)Notwithstanding anything to the contrary set forth in this Agreement or
otherwise, nothing in this Agreement shall limit the liability of any Person,
including the Indemnifying Parties, in respect of Losses arising out of or
resulting from the causes enumerated in Section 6.2(b) through (l).

(d)The maximum amount that the Seller Indemnified Parties may recover from the
Indemnifying Parties for Losses arising out of or resulting from the causes
enumerated in Section 6.3(a) (other than with respect to the Specified Reps made
by Buyers) shall be limited to the Escrow Amount.

(e)The maximum amount that the Seller Indemnified Parties may recover from the
Indemnifying Parties for Losses arising out of or resulting from the causes
enumerated in Section 6.3(a) in respect of any breach of the Specified Reps made
by Buyers shall be limited to forty percent (40%) of the Purchase Price.

(f)Notwithstanding anything to the contrary set forth in this Agreement or
otherwise, nothing in this Agreement shall limit the liability of any Person,
including the Indemnifying Parties, in respect of Losses arising out of or
resulting from the causes enumerated in Section 6.3(b) through (h).

Section 6.7Payments.  Claims by an Indemnified Party for Losses pursuant to this
Agreement shall be satisfied first from the Escrow Account, then against the
Indemnifying Party directly; provided, however, that claims by an Indemnified
Party for Losses pursuant to Section 6.2(g) shall be satisfied first from the
Tooling Escrow Account, then from the Escrow Account, then against the
Indemnifying Party directly.  All amounts payable to the Indemnified Parties
pursuant to this Article VI, whether payable by the Escrow Agent from the Escrow
Account or the Tooling Escrow Account or directly by any Indemnifying Party,
shall be paid by wire transfer of immediately available funds, promptly, but in
any event no later than no later than three (3) Business Days, following receipt
from an Indemnified Party of a bill, together with all accompanying reasonably
detailed back-up documentation, for a Loss that is the subject of
indemnification hereunder, unless the Indemnifying Party objected in good faith
to the claim for indemnification with respect to such Loss in accordance with
the provisions of this Article VI.  If the Indemnifying Party objected in good
faith to the claim for indemnification with respect to such Loss in accordance
with the provisions of this Article VI, all amounts payable to the Indemnified
Parties pursuant to this Article VI, whether payable by the Escrow Agent from
the Tooling Escrow

50

 

--------------------------------------------------------------------------------

 

Account or the Escrow Account or directly by any Indemnifying Party, shall be
paid by wire transfer of immediately available funds, promptly, but in any event
no later than no later than three (3) Business Days, following any final
determination of such Loss and the Indemnifying Party’s liability therefore. A
“final determination” shall exist when (a) the parties to the dispute have
reached an agreement in writing, (b) a court of competent jurisdiction shall
have entered a final Order or judgment, or (c) if after the Closing the parties
shall have agreed to submit the dispute to arbitration, an arbitration or like
panel shall have rendered a final determination with respect to disputes the
parties have agreed to submit thereto.

Section 6.8Characterization of Indemnification Payments.  All payments made by
an Indemnifying Party to an Indemnified Party in respect of any claim pursuant
to Sections 5.1 or 6.2 hereof shall be treated as adjustments to the Purchase
Price for Tax purposes.

Section 6.9Remedies.  The rights and remedies of Sellers and Buyers under this
Article VI are exclusive and in lieu of any and all other rights and remedies
which Sellers and Buyers may have under this Agreement or the Ancillary
Agreements or otherwise against each other with respect to the transactions
contemplated by this Agreement or the Ancillary Agreements for monetary relief
with respect to (i) any breach of any representation or warranty or any failure
to perform any covenant or agreement set forth in this Agreement or the
Ancillary Agreements, other than those which are fraudulent, intentional or
willful, and (ii) the Assumed Liabilities or the Excluded Liabilities, and each
Buyer and each Seller each expressly waives any and all other rights or causes
of action it or its Affiliates may have against the other party or its
Affiliates now or in the future under any Law with respect to the subject matter
hereof and thereof. The remedies expressly provided in this Agreement shall
constitute the sole and exclusive basis for and means of recourse between the
parties with respect to the subject matter hereof and thereof.

Section 6.10Effect of Buyers’ Knowledge.  Notwithstanding anything contained
herein to the contrary, the parties hereto agree and acknowledge that any
Indemnified Party may bring a claim for indemnification for any Loss under this
Article VI notwithstanding the fact that any Buyer, any Indemnified Party or any
of their respective Affiliates had knowledge of the breach, event or
circumstance giving rise to such Loss prior to the Closing or waived any
condition to the Closing related thereto, and that the right to indemnification,
reimbursement or other remedy based upon the representations and warranties,
covenants and obligations contained in the Transaction Documents shall not be
affected in any way by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation.

Section 6.11Specific Performance.  Each Seller and each Buyer each acknowledges
and agrees that any breach of this Agreement or the Ancillary Agreements would
give rise to irreparable harm for which monetary damages would not be an
adequate remedy.  Each party accordingly agrees that, in addition to other
rights or remedies, each party shall be entitled to enforce the terms of this
Agreement and the Ancillary Agreements by decree of specific performance without
the necessity of proving the inadequacy of monetary damages as a remedy and to
obtain preliminary, temporary and permanent injunctive relief against any breach
or

51

 

--------------------------------------------------------------------------------

 

threatened breach of this Agreement or the Ancillary Agreements, without posting
any bond or other undertaking.

Section 6.12Subordination.  

(a)Each Seller and Canada Holdco agrees and acknowledges that the Intercompany
Subordinated Debt is and shall be subject, subordinate and rendered junior, to
the extent and in the manner hereinafter set forth, in right of payment, to the
prior payment in full in cash of all obligations of Sellers and Canada Holdco to
Buyers now existing or hereafter arising under any Transaction Document,
including all Losses of any Buyer Indemnified Party, whether or not allowed as a
claim in any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding, including all
Losses accruing after the filing of a petition initiating any such proceeding,
whether or not allowed in a claim in such proceeding (any such obligations are
referred to collectively as the “Senior Indebtedness”).  Each of the Sellers and
Canada Holdco hereby waives notice of acceptance of this Section 6.12 by Buyers,
and each Seller and Canada Holdco hereby waives notice of and consents to the
making, amount and terms of the Senior Indebtedness which may exist or be
created from time to time, subject to the other provisions of this Article
VI.  The provisions of this Section 6.12 shall constitute a continuing offer
made for the benefit of and to all Buyers, and each Buyer is hereby irrevocably
authorized to enforce such provision.

(b)In the event that any Seller or Canada Holdco shall make, and/or any Seller
or Canada Holdco or any of their respective Affiliates shall receive from any
source whatsoever, any payment on Intercompany Subordinated Debt in
contravention of this Agreement, then and in any such event such payment shall
be deemed to be the property of, segregated by, received by, and held in trust
for the sole and exclusive benefit of, Buyers, and shall be promptly paid over
and delivered to Buyers in the form received (with any necessary indorsement) to
be applied, pro rata (in the case of cash) to, or held as collateral (in the
case of noncash property or securities) for, the payment or prepayment of the
Senior Indebtedness, whether matured or unmatured, in accordance with the terms
of this Agreement.

(c)Each Seller and Canada Holdco will be permitted to make payments on the
Intercompany Subordinated Debt so long as the aggregate amount set forth in
unresolved Claim Notices and Direct Claim Notices are less than the sum of the
then remaining Escrow Amount and Tooling Escrow Amount (which, for the avoidance
of doubt, shall not include any portion of the Escrow Amount or the Tooling
Escrow Amount that is the subject of any claim that has not been resolved at
such time).

(d)Upon any payment or distribution of all or any of the assets of any Seller or
Canada Holdco of any kind or character, whether in cash, securities or other
property, in the event of:

(i)any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to any such Seller, or to its creditors, as such, or to its
assets;

52

 

--------------------------------------------------------------------------------

 

(ii)any liquidation, dissolution or other winding up of any Seller or Canada
Holdco, whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

(iii) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Seller or Canada Holdco;

then, and in any such event, unless Buyers shall otherwise agree in writing,
Buyers shall receive payment in full in cash of all amounts due or to become due
(whether or not the Senior Indebtedness has been declared due and payable prior
to the date on which the Senior Indebtedness would otherwise have become due and
payable) on or in respect of all Senior Indebtedness (including post-petition
interest, costs, fees and expenses, whether or not allowed as a claim) before
Sellers and Canada Holdco and their respective Affiliates or anyone claiming
through or on their behalf (including any receiver, trustee, or otherwise) are
entitled to receive any payment on account of principal of (or premium, if any)
or interest on or other amounts payable in respect of the Intercompany
Subordinated Debt, and to that end, any payment or distribution of any kind or
character, whether in cash, property or securities, which may be payable or
deliverable in respect of the Intercompany Subordinated Debt in any such case,
proceeding, dissolution, liquidation or other winding up or similar event, shall
be paid or delivered directly to Buyers for the application (in the case of
cash) to, or as collateral (in the case of non-cash property or securities) for,
the payment or prepayment of the Senior Indebtedness until the Senior
Indebtedness shall have been paid in full in cash.

(e)If any proceeding, liquidation, dissolution or winding up referred to in
clause (d) above is commenced by or against any Seller:

(i)Buyers are hereby irrevocably authorized and empowered (in their own names or
in the name of any such Seller or Canada Holdco or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the Intercompany Subordinated Debt above and give
acquittance therefor and to file claims and proofs of claim and take such other
action (including voting the Intercompany Subordinated Debt or enforcing any
security interest or other lien securing payment of the Intercompany
Subordinated Debt) as Buyers may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Buyers hereunder; provided,
that in the event Buyers take such action, Buyers shall apply all proceeds
first, to the payment of the costs of enforcement of this Agreement, and second,
to the pro rata payment and/or prepayment of the Senior Indebtedness; and

(ii)each Seller and Canada Holdco shall duly and promptly take such action as
Buyers may request (A) to collect the Intercompany Subordinated Debt for the
account of Buyers and to file appropriate claims or proofs of claim in respect
of the Intercompany Subordinated Debt, (B) to execute and deliver to Buyers such
powers of attorney, assignments, or other instruments as Buyers may reasonably
request in order to enable them to enforce any and all claims with respect to,
and any security interests and other liens securing payment of, the Intercompany
Subordinated Debt and (C) to collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
Intercompany Subordinated Debt.

53

 

--------------------------------------------------------------------------------

 

(f)This Section 6.12 is a continuing agreement of subordination and shall
continue in effect and be binding upon each Seller and Canada Holdco until
payment and performance in full in cash of the Senior Indebtedness. The
subordinations, agreements, and priorities set forth herein shall remain in full
force and effect regardless of whether any party hereto in the future seeks to
rescind, amend, terminate, or reform, by litigation or otherwise, its respective
agreements with any other Seller until the expiration of the last of the
survival periods and any related claims set forth in ‎Section 6.1.

(g)This Section 6.12 shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Senior Indebtedness is
rescinded or must otherwise be returned by any Buyer upon the insolvency,
bankruptcy or reorganization of any Seller or Canada Holdco or any of their
respective Affiliates or otherwise, all as though such payment had not been
made.  

Article VII
MISCELLANEOUS

Section 7.1Notices.  All notices and communications hereunder shall be deemed to
have been duly given and made if in writing and if served by personal delivery
upon the party for whom it is intended or delivered by registered or certified
mail, return receipt requested, Federal Express or similar overnight courier, or
if sent by facsimile or email, provided that the receipt of such facsimile or
email is promptly confirmed, by telephone confirmation, electronically or
otherwise, or such  to the Person at the address set forth below, or such other
address as may be designated in writing hereafter, in the same manner, by such
Person:

To Buyers:

Logitech Europe S.A.

EPFL - Quartier de l'Innovation

Daniel Borel Innovation Center

1015 Lausanne, Switzerland

Attention:  Francois Stettler, Associate General Counsel

 

With a copy to counsel, provided that such copy shall not constitute legal
notice to Buyers:

 

Logitech International, S.A.

c/o Logitech Inc.

7700 Gateway Blvd.

Newark, California  94560

Attention: Bryan Ko, General Counsel

 

 

O’Melveny & Myers LLP

Two Embarcadero Center, 28th Floor

San Francisco, California  94111

Attention:  C. Brophy Christensen, Esq.

Email: bchristensen@omm.com

Facsimile: (415) 984-8701

54

 

--------------------------------------------------------------------------------

 

To Sellers:

Mad Catz Interactive, Inc.

10680 Treena Street, Suite 500

San Diego, California 92131

Attention: Tyson Marshall, General Counsel

Email: tmarshall@madcatz.com

Facsimile: (858) 790-5018

With a copy to counsel, provided that such copy shall not constitute legal
notice to Sellers:

Durham Jones & Pinegar, P.C.

192 E. 200 N., Third Floor

St. George, Utah 84770

Attention:  Joshua E. Little, Esq.

Email: jlittle@djplaw.com

Facsimile: (435) 628-1610

Section 7.2Amendment; Waiver; Remedies Cumulative.  Any provision of this
Agreement or the Ancillary Agreements may be amended or waived only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
each Buyer and each Seller, or in the case of a waiver, by the party against
whom the waiver is to be effective.  No notice or demand on one party will be
deemed to be a waiver of any obligation of that party or the right of the party
giving a notice or demand to take further action without notice or demand as
provided in this Agreement or the Ancillary Agreements.  No waiver that may be
given by a party will be applicable except for the specific instance for which
it is given.  No failure or delay by any party in exercising any right, power or
privilege hereunder or thereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by law except as otherwise expressly provided in
Article VI hereof.

Section 7.3No Assignment or Benefit to Third Parties.  Neither Buyers nor
Sellers may assign any of their rights or delegate any of their obligations
under this Agreement, by operation of Law or otherwise, without the prior
written consent of the other of either Sellers or Buyers, respectively, except
as provided in Section 7.5 and except that Buyers may assign any and all of
their rights under this Agreement or any Ancillary Agreement to one or more of
their Affiliates.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, legal Representatives and
permitted assigns.  Nothing in this Agreement, express or implied, is intended
to confer upon any Person, other than Buyers, Sellers, the Indemnified Parties
and their respective successors, legal Representatives and permitted assigns,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.  For the avoidance of doubt, no provision of this Agreement confers
rights or remedies upon any employee of Sellers or their Affiliates, any
Transferred Employee or any Key Employee.

Section 7.4Entire Agreement.  This Agreement (including the Disclosure
Schedules, all Appendices, Schedules and Exhibits hereto and other documents
delivered pursuant hereto) and

55

 

--------------------------------------------------------------------------------

 

the Ancillary Agreements contain the entire agreement between the parties hereto
with respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters
(including any letter of intent between Buyer and Seller and the Confidentiality
Agreement).

Section 7.5Fulfillment of Obligations.  Any obligation of any Buyer to any other
party under this Agreement, or any of the Ancillary Agreements, which obligation
is performed, satisfied or fulfilled completely by an Affiliate of such Buyer,
shall be deemed to have been performed, satisfied or fulfilled by such Buyer.

Section 7.6Public Disclosure.  Notwithstanding anything to the contrary
contained herein, except as may be required to comply with the requirements of
any applicable Law and the rules and regulations of any stock exchange upon
which the securities of one of the parties is listed, from and after the date
hereof, no press release or similar public announcement or communication shall
be made or caused to be made relating to this Agreement or the transactions
contemplated thereby unless specifically approved in advance by Swiss Buyer and
Parent, such approval not to be unreasonably delayed, conditioned or withheld.
Sellers and Buyers will consult with each other concerning the means by which
Sellers’ employees, customers, suppliers and others having dealings with Sellers
will be informed of the transactions contemplated by this Agreement, and Buyers
will have the right to approve and be present for any such communication.

Section 7.7Expenses.  Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated by this Agreement are consummated,
all costs and expenses incurred in connection with the preparation, negotiation,
execution and performance of this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses.  Buyers
shall pay the costs and expenses for the delivery of the Tangible Personal
Property, including the Inventory, to Buyers or their designees at the direction
of Buyers. Sellers and Buyers will each pay fifty percent (50%) of the fees and
expenses of the Escrow Agent under the Escrow Agreement, which shall be remitted
to the Escrow Agent by Swiss Buyer and the Closing Date Cash Payment shall be
reduced by fifty percent (50%) of such fees and expenses.  If this agreement is
terminated, the obligation of each party to pay its own fees and expenses will
be subject to any rights of such party arising from a breach of this Agreement
by another party.

Section 7.8Bulk Sales Act.   It is agreed that Buyers shall not require Sellers
to comply, or to assist Buyers to comply, with the Bulk Sales Act (Ontario) in
respect of the purchase and sale of the Transferred Assets pursuant to this
Agreement. Notwithstanding the foregoing, Sellers agrees to fully indemnify and
save harmless Buyers from and against any claims which may be made or brought
against Buyers or which Buyers may suffer or incur as a result of, in respect
of, or arising out of such non-compliance.

Section 7.9Governing Law; Submission to Jurisdiction; Selection of Forum.  THE
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD
REQUIRE THE APPLICATION OF ANY OTHER LAW. Each party hereto agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Agreement or the transactions contained in or contemplated by this
Agreement and the Ancillary Agreements (other than any Employment Agreement in
which a

56

 

--------------------------------------------------------------------------------

 

different venue is provided), exclusively in the United States District Court
for the Northern District of California or any California State court sitting in
the City of San Francisco, California (the “Chosen Courts”), and solely in
connection with claims arising under this Agreement or the transactions that are
the subject of this Agreement or any of the Ancillary Agreements (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts
and (iii) waives any objection that the Chosen Courts are an inconvenient forum
or do not have jurisdiction over any party hereto. Each Seller hereby
irrevocably designates US Seller as its agent and attorney-in-fact for the
acceptance of service of process, and agrees that service of process upon US
Seller in any such action or proceeding shall be effective upon each Seller, and
making an appearance on its behalf in any such claim or proceeding and for the
taking of all such acts as may be necessary or appropriate in order to confer
jurisdiction over it before the Chosen Courts and each Seller hereby stipulates
that such consent and appointment is irrevocable and coupled with an interest.
Each Buyer hereby irrevocably designates US Buyer as its agent and
attorney-in-fact for the acceptance of service of process, and agrees that
service of process upon US Buyer in any such action or proceeding shall be
effective upon each Buyer, and making an appearance on its behalf in any such
claim or proceeding and for the taking of all such acts as may be necessary or
appropriate in order to confer jurisdiction over it before the Chosen Courts and
each Buyer hereby stipulates that such consent and appointment is irrevocable
and coupled with an interest.

Section 7.10WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 7.10.

Section 7.11Time of Essence.  With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

Section 7.12Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.  The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes.  This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine

57

 

--------------------------------------------------------------------------------

 

or electronic transmission in pdf, will be treated in all manner and respects as
an original agreement or instrument and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  

Section 7.13Headings.  The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

Section 7.14No Construction Against Drafter. The Parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  This
Agreement is being entered into between competent Persons, who are experienced
in business and represented by counsel, and has been reviewed by the Parties and
their counsel.  Therefore, any ambiguous language in this Agreement will be
construed as if drafted collectively by the Parties hereto and no presumption or
burden of proof will arise favoring or disfavoring any Party hereto by virtue of
the authorship of any of the provisions of this Agreement.

Section 7.15Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefore in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 7.16Guaranty of Parent and Canada Holdco.

(a)Whenever in this Agreement the performance of or compliance with a covenant
or obligation is expressed to be required by any Seller or any of its
Affiliates, each of Parent and Canada Holdco hereby guarantees to Buyers the
performance by each Seller and its Affiliates of all of the covenants and
obligations of each Seller and its Affiliates, and each of Parent and Canada
Holdco shall cause each Seller and its Affiliates to perform or comply with such
covenant or obligation, such that any failure of any Seller or any of its
Affiliates to perform or comply with any such covenant or obligation shall be
deemed to be a breach of such covenant or obligation by each of Parent and
Canada Holdco.

(b)The obligations of each of Parent and Canada Holdco hereunder shall not be
released, discharged or otherwise affected by any change in the corporate
existence, structure or ownership of any Seller or any of its Affiliates, Parent
or Canada Holdco, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Seller or Parent or Canada Holdco or any of their
Affiliates, whether or not the primary intent of which is to avoid the
obligations of Parent or Canada Holdco or any Seller or any of their Affiliates
under this Agreement.

 

[Signature Page Follows]




58

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.

 

Sellers:

 

 

Buyers:

 

 

 

 

 

 

 

 

MAD CATZ INTERACTIVE, INC.

 

LOGITECH EUROPE S.A.

 

 

 

 

 

 

 

By:

 

/s/ KAREN MCGINNIS

 

By:

 

/s/ FRANCOIS STETTLER

 

 

Name:

Karen McGinnis

 

 

 

Name:

Francois Stettler

 

 

Title:

President & CEO

 

 

 

Title:

General Counsel EMEA

 

 

 

 

 

 

 

1328158 ONTARIO INC. DBA MAD CATZ CANADA

 

LOGITECH INC.

 

 

 

 

 

 

 

By:

 

/s/ KAREN MCGINNIS

 

By:

 

/s/ VINCENT PILETTE

 

 

Name:

Karen McGinnis

 

 

 

Name:

Vincent Pilette

 

 

Title:

President & CEO

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MAD CATZ, INC.

 

LOGITECH ASIA PACIFIC LIMITED

 

 

 

 

 

 

 

By:

 

/s/ KAREN MCGINNIS

 

By:

 

/s/ ANDREAS DANNENBERG

 

 

Name:

Karen McGinnis

 

 

 

Name:

Andreas Dannenberg

 

 

Title:

President & CEO

 

 

 

Title:

Director

 

 

 

 

 

 

 

MAD CATZ INTERACTIVE ASIA LTD.

 

LOGITECH UK LIMITED

 

 

 

 

 

 

 

By:

 

/s/ KAREN MCGINNIS

 

By:

 

/s/ FRANCOIS STETTLER

 

 

Name:

Karen McGinnis

 

 

 

Name:

Francois Stettler

 

 

Title:

Director

 

 

 

Title:

General Counsel EMEA

 

 

 

 

 

 

 

MAD CATZ TECHNOLOGICAL DEVELOPMENT (SHENZHEN) CO., LTD.

 

LOGITECH TECHNOLOGY (SUZHOU) CO. LTD.

 

 

 

 

 

 

 

By:

 

/s/ KAREN MCGINNIS

 

By:

 

/s/ COMPANY AUTHORIZED STAMP

 

 

Name:

Karen McGinnis

 

 

 

Name:

 

 

 

Title:

Director

 

 

 

Title:

 

 

 

 

 

 

 

 

MAD CATZ EUROPE LIMITED

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ KAREN MCGINNIS

 

 

 

 

 

 

Name:

Karen McGinnis

 

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

59

 